Exhibit 10.1

 

DATED    4TH APRIL 2007

BARCLAYS BANK PLC

- and -

COMPUCREDIT UK LIMITED

- and -

COMPUCREDIT INTERNATIONAL ACQUISITION CORPORATION

- and -

COMPUCREDIT SERVICES CORPORATION

 

AGREEMENT

RELATING TO

THE SALE AND PURCHASE OF

MONUMENT BUSINESS

Lovells



--------------------------------------------------------------------------------

CONTENTS

 

CLAUSE

   Page

1.

   INTERPRETATION    1

2.

   SALE AND PURCHASE    13

3.

   PURCHASE PRICE AND PAYMENT    15

4.

   PRE-COMPLETION MATTERS    16

5.

   COMPLETION    20

6.

   POST-CREDIT CARD COMPLETION MATTERS    24

7.

   REIMBURSEMENT AND POST CLOSING PAYMENTS    26

8.

   VAT    28

9.

   WARRANTIES    29

10.

   LIMITATION ON CLAIMS    30

11.

   ASSUMPTION OF ASSUMED LIABILITIES AND APPORTIONMENT OF BUSINESS
RESPONSIBILITY    30

12.

   EMPLOYEES    34

13.

   POST COMPLETION COVENANTS    38

14.

   CONFIDENTIALITY    42

15.

   ANNOUNCEMENTS    43

16.

   FURTHER ASSURANCE AND AVAILABILITY OF INFORMATION    43

17.

   PROPERTY AND CAPITAL ALLOWANCES    44

18.

   PENSIONS    45

19.

   ASSIGNED CONTRACTS    45

20.

   SUCCESSORS AND ASSIGNMENT    46

21.

   NOTICES    47

22.

   ENTIRE AGREEMENT AND VARIATION    49

23.

   GENERAL PROVISIONS    49

24.

   GUARANTEES    50

25.

   GOVERNING LAW, JURISDICTION AND SERVICE OF PROCESS    52

26.

   DESIGNEE    53

27.

   PURCHASERS’ LIABILITY JOINT AND SEVERAL    53

SCHEDULES

  

1.

   PURCHASE PRICE       PART A: ALLOCATION       PART B: REVIEWING THE SIGNING
STATEMENT       PART C: FORM OF SIGNING STATEMENT   

2.

   WARRANTIES   

3.

   PURCHASERS’ WARRANTIES   

4.

   SELLER’S KNOWLEDGE   

5.

   DOMAIN NAMES   



--------------------------------------------------------------------------------

6.

  PROPERTY      PART A: THE PROPERTY      PART B: TERMS APPLICABLE TO THE
PROPERTY      PART C:TERMS APPLICABLE TO THE PROPERTY SUBLEASE      PART D:
DILAPIDATIONS CLAIMS UNDER THE PROPERTY LEASE   

7.

  PENSION PROVISIONS   

8.

  CONTRACTS      PART A: ASSIGNED CONTRACTS      PART B: MATERIAL CONTRACTS   

9.

  FORM OF SECTION 198 ELECTION   

10.

  GUIDELINES FOR DETERMINING TRANCHE B ACCOUNTS   

11.

  INFRASTRUCTURE ASSETS      PART A: OTHER ASSETS      PART B: INFORMATION
TECHNOLOGY INFRASTRUCTURE ASSETS   

12.

  REFUND POLICY   

13.

  SIGNING STATEMENT PROCEDURES   

14.

  LIMITATIONS ON CLAIMS   

15.

  UNENFORCEABILITY ALLEGATIONS   

16.

  EMPLOYMENT MATTERS   

 

- 2 -



--------------------------------------------------------------------------------

DOCUMENTS IN THE AGREED TERMS

Index of Disclosure Documents

Legal Assignment of Assets (clause 2.5)

Declaration of Trust (clauses 2.5 and 5.2(c))

Pre-Signing Statement (clause 4.1)

Notices of Assignment (clause 5.2(b))

Assignment of the Monument Credit Card Intellectual Property (clause 5.3(b)(i))

Licence Back (clause 5.3(b)(ii))

Letter to Bank of America, CompuCredit Corporation and Raphael Bank (clause
5.3(b)(iv))

Assignments or novations of Assigned Contracts (clause 5.5(d))

Assignment of the Monument Infrastructure Intellectual Property (clause 5.5(i))

Letter to Seller from CompuCredit Corporation (clause 5.7(b)(iv))

Notice to Cardholders (clause 6.1)

Measures Letter (clause 12.14)

Announcements (clause 15)

 

- 3 -



--------------------------------------------------------------------------------

THIS AGREEMENT is made on    4th April              2007

BETWEEN:

 

(1) Barclays Bank PLC, a company incorporated in England and Wales with
registered number 01026167 whose registered office is at 1 Churchill Place
London E14 5HP (the “Seller”);

 

(2) CompuCredit UK Limited, a company incorporated in England and Wales with
number 6032187 whose registered office is at c/o Allen & Overy LLP, One Bishops
Square, London E1 6AO (“CompuCredit UK “);

 

(3) CompuCredit International Acquisition Corporation, a company incorporated in
Nevada, USA, with number E0041862007-2 whose registered office is at Suite
850-33A, 101 Convention Center Drive, Las Vegas, Nevada 89109, USA (“CCIA”); and

 

(4) CompuCredit Services Corporation, a company incorporated in Nevada, with
number C21445-1998 whose registered office is at Suite 850-33A, 101 Convention
Center Drive, Las Vegas, Nevada 89109, USA (the “Guarantor”).

RECITALS:

 

(A) The Seller has agreed to sell the Assets and to transfer the Business to the
Purchasers (or in respect of CCIA to Raphael Bank as CCIA’s designee) and the
Purchasers have agreed to purchase (or, in respect of CCIA, to procure the
acquisition by Raphael Bank as CCIA’s designee of) the Assets and the Business
on and subject to the terms of this Agreement.

 

(B) CCIA has agreed to guarantee the obligations of CompuCredit UK contained in
this Agreement and the Guarantor has agreed to guarantee the obligations of the
Purchasers contained in this Agreement on the terms set out in clause 24.

 

(C) CCIA intends to designate Raphael Bank to acquire certain of the Credit Card
Assets.

IT IS AGREED:

 

1. INTERPRETATION

 

1.1 In this Agreement:

“Affiliate” means, with respect to any person, corporation or entity, any other
person, corporation or entity that directly or indirectly controls, is
controlled by or is under common control with such person, corporation or
entity. For the purposes of this definition, “control” shall mean the power to
direct the management and policies of a person, directly or indirectly, whether
through the ownership of voting, securities, by contract or otherwise; and the
terms “common control” and “controlled” have meanings correlative to the
foregoing;

“Applicable Laws” means all applicable by-laws, rules, statutes, regulations
(including any applicable regulations or requirements of the FSA or any other
relevant regulator having jurisdiction with respect to the Business), voluntary
codes of practice including orders, ordinances, protocols, codes, guidelines,
tax treaties, policies, notices, directions and judgments or other requirements
of any Governmental Authority;

“Assets” means collectively the Credit Card Assets and the Infrastructure Assets
to be sold and purchased under this Agreement and includes (where the context
permits) each or any of the Assets;

 

- 1 -



--------------------------------------------------------------------------------

“Assigned Contracts” means the contracts listed or referred to in Part A of
Schedule 8;

“Assignment Date” means the date which is 10 days after the notices referred to
in clause 6.1 have been posted to Cardholders in accordance with such clause;

“Assumed Liabilities” has the meaning given in clause 11.1;

“Authorised Guarantee Agreement” has the meaning given in clause 5.5 of the
Property Lease;

“Barclays Data Warehouse” means the database holding account level data on all
Monument branded accounts;

“BIN” means the 426565, 426566 and 426567 bank identification numbers issued by
Visa to the Seller and which the Seller currently uses in connection with the
Business;

“Bonus Cap” means, in relation to Transferring Employees, an amount equal to the
Bonus Cap Percentage multiplied by the total annual salary entitlement of such
employees pro-rated to reflect the period from the beginning of the bonus
accrual period in question up to and including the relevant Services Assumption
Date;

“Bonus Cap Percentage” means the greater of 12 per cent. and the percentage of
annual salaries paid to staff employed in the Business located at the Property
by way of bonus in respect of the calendar year 2006;

“Business” means the business of the Seller consisting of the origination and
administration of the Sale Accounts (including that part of the business
transferred to the Seller by the Predecessor);

“Business Day” means a day (other than a Saturday or a Sunday) on which banks
are open for business in London;

“Cardholder” means a person who has entered into a Cardholder Agreement;

“Cardholder Agreement” means an agreement regulated by the CCA under which a
Credit Card has been or is in the course of being issued or re-issued by the
Seller or a Predecessor to a Cardholder and containing the terms and conditions
of the relevant Sale Account;

“Cardholder Payments” means the payments made by or on behalf of Cardholders in
accordance with the terms of their Cardholder Agreements;

“Card Scheme Association” means Visa International Services Association and any
other Visa entities as appropriate;

“Card Scheme Rules” means the operating rules, by-laws and regulations of the
Card Scheme Association which are applicable to its credit card programme;

“Category 1 Claim” means a claim for a breach of any Category 1 Warranty and/or
a Claim for breach of any of the covenants of the Seller set out in clause 4 of
this Agreement;

“Category 1 Warranties” means Warranties A, B.1, B.4, B.8, B.10 and/or O and
“Category 1 Warranty” means any of them;

“Category 2 Claim” means a claim for a breach of a Category 2 Warranty;

“Category 2 Warranties” means Warranties C.1, C.2, C.3, C.4, D.2, D.3, D.4, D.5,
E.4, E.5, K.5 and/or N and a “Category 2 Warranty” means any of them;

 

- 2 -



--------------------------------------------------------------------------------

“Category 3 Claims” means all Warranty Claims other than (i) Category 1 Claims;
and (ii) Category 2 Claims;

“CCA” means the Consumer Credit Act 1974;

“Charged-Off Account” means a Sale Account which has been charged off by the
Seller in accordance with its applicable policy as at the Cut-Off Time;

“Claim” means any claim arising under this Agreement;

“Closing Master File Tape” means the TSYS master file tape prepared as at Credit
Card Completion and containing account level data for the Sale Accounts only for
the period from 28 February 2007 to the date of Credit Card Completion;

“Completion” means completion of the sale and purchase of the Business and the
Infrastructure Assets (other than the Information Technology Infrastructure
Assets) pursuant to this Agreement in accordance with its terms;

“Completion Date” means 1 June 2007 or such later date as notified by CCIA to
the Seller in accordance with clause 5.14;

“Contracts” means all contracts and engagements (other than (a) the Property
Lease; (b) the contracts of employment with the Transferring Employees; and
(c) the Cardholder Agreements) entered into or orders made before Credit Card
Completion by or on behalf of the Seller with third parties in connection with
the Business which remain (in whole or in part) to be performed at Credit Card
Completion including all orders and contracts for the manufacture, sale or
purchase of goods or provision or supply of services or for the hire purchase,
credit sale, leasing or license of goods or services, or the licensing of
Intellectual Property Rights and including, in particular, the Assigned
Contracts and the Material Contracts;

“Conversion Plan” means the plan developed by the parties as set out in the
Transitional Services Agreement;

“Copy Records” means a copy of or relevant extracts from the books, records,
documents and other information relating to the Assets, the Cardholders and the
Sale Accounts in each case relating primarily to or which contains information
which is material to all or any part of the Business, including as to its future
operation, or to any Asset maintained or controlled by or on behalf of any
Seller’s Group Company and which are in any Seller’s Group Company’s possession,
custody or control or held on its behalf and does not relate to a Cardholder
solely in their capacity as a customer of any Seller’s Group Company other than
in their capacity as a Cardholder but excluding the Records, the Customer Data
and Files, the Signing Date Account List and the sale and purchase agreement
relating to the purchase of certain Sale Accounts by the Seller from Providian
National Bank (together with the related documents which, together with such
agreement, comprise the contractual arrangements between the Seller and
Providian National Bank relating to such purchase);

“Covered Accounts” has the meaning given in clause 7.1;

“Credit Card” means a card which has been issued or re-issued for use in
connection with a Sale Account;

“Credit Card Account” means the account which records the amount owed by each
Cardholder under his or her Cardholder Agreement;

 

- 3 -



--------------------------------------------------------------------------------

“Credit Card Assets” means collectively those assets described in clauses 2.1
and 2.2 to be sold and purchased under this Agreement and includes (where the
context permits) each or any of them;

“Credit Card Completion” means completion of the sale and purchase of the Credit
Card Assets pursuant to this Agreement in accordance with its terms;

“Credit Card Credit Balance” means any amount owing by the Seller to a
Cardholder on a Sale Account as at the Cut-Off Time;

“Credit Card Purchase Price” means the amount which equals the Purchase Price
minus the Monument Assets Consideration;

“Credit Card Stock” means the stock of plastic cards owned by the Seller which
are branded with the Trade Mark;

“Customer Data and Files” means collectively, all data, files and information
(whether current or historic) relating to Cardholders, Sale Accounts and the
operation of the Business, including all (i) applications for Credit Cards and
other account opening information (whether pending or historical), including
details of anti-money laundering checks; (ii) credit reports, credit records,
application scores, behaviour scores, delinquency status; (iii) monthly account
statements; (iv) credit and account information and history; and (v) credit
bureau data captured during account origination, in each case whether stored
electronically or in hard copy and whether in aggregate form or segregated by
Cardholder identity, document or record type but only to the extent that such
data, files and information are in any Seller’s Group Company’s possession,
custody or control or held on its behalf and does not relate to a Cardholder
solely in their capacity as a customer of any Seller’s Group Company other than
in their capacity as a Cardholder;

“Cut-Off Time” means 23.59.59 p.m. on the date of this Agreement;

“Daily Settlement Amount” means, as from the Cut-Off Time, the amount payable
each day to the Card Scheme Association in respect of the Credit Cards
(including any fraudulent use of those Credit Cards);

“Data Extracts” means the computer generated files prepared as at 31 October
2006, 31 December 2006, 31 January 2007 and 28 February 2007 containing monthly
account level data for the period from January 2004 to February 2007 contained
on the CD-Roms initialled for identification by or on behalf of the Seller and
the Purchasers;

“Data Protection Legislation” means the Data Protection Act 1998, the Privacy
and Electronic Communications (EC Directive) Regulations 2003, Part 1 of the
Regulation of Investigatory Powers Act 2000 and equivalent legislation in any
other relevant jurisdictions;

“Data Warehouse Database” means the database to be built pursuant to the Data
Segregation Plan (as that term is defined in the Transitional Services
Agreement) containing the Customer Data and Files;

“Declaration of Trust” means the declaration of trust by Barclays in respect of
certain Credit Card Assets in favour of Raphael Bank as CCIA’s designee in the
agreed terms;

“Direct Debiting Scheme Rules” means the direct debiting scheme operated by
members of the Association for Payment Clearing Services as amended from time to
time or any scheme which replaces it;

 

- 4 -



--------------------------------------------------------------------------------

“Disagreement Notice” has the meaning given in paragraph Error! Reference source
not found. of Part B of Schedule 1;

“Disclosure Documents” means the 43 files of documents as set out in the index
in the agreed terms attached to the Disclosure Letter;

“Disclosure Letter” means the letter of the same date as the date of this
Agreement from the Seller to the Purchasers referred to in clause 9.3;

“Domain Names” mean the list of domain names set out in Schedule 5;

“Draft Signing Statement” has the meaning given in clause 3.7;

“Due Diligence Data” means the Data Extracts, the Master File Tapes and the
Pro-Forma Historic File;

“Employment Information” means in relation to each Transferring Employee, a list
of their names and full or accurate details concerning his or her employee
number, age or date of birth, date of commencement of employment and, if
different, date of continuous employment, location, temporary or permanent or
fixed term status, if fixed term status the date on which employment is to end,
notice period, grade, remuneration, bonus, commission or other form of profit
sharing (whether contractual or discretionary, and in case identified as such),
holiday entitlement, sick pay entitlement, life assurance, medical insurance,
permanent health insurance, pension membership by scheme (including but not
limited to his or her membership type, employer and employee contribution rates
for each scheme), entitlement under any incentive plan involving securities or
which is securities based, any current disciplinary or grievance procedure taken
against him or her, any court or tribunal case, claim or action brought by him
or her against the Seller within the previous two years or which the Seller has
reasonable grounds to believe that he or she may bring against CompuCredit UK
arising out of his or employment with the Seller and any collective agreement
which will have effect after his or transfer to CompuCredit UK in relation to
him or her;

“Encumbrance” means any mortgage, claim, charge (fixed or floating), pledge,
lien, equity, option, right to acquire, right of pre-emption, assignment,
hypothecation, security interest, title retention, other similar third party
right, or any agreement to create any of the foregoing;

“Estimated Purchase Price” means £388,741,750;

“Excluded Accounts” means each Credit Card Account that meets one or more of the
following criteria as of the Cut-Off Time:

 

  (a) any account that is the subject of a dispute as to the validity,
enforceability or existence of the account, or the underlying Cardholder
Agreement, which dispute has either been notified to the Seller in writing or is
recorded in the Seller’s records as of the Cut-Off Time;

 

  (b) any Charged-Off Account or any account which should have been a
Charged-Off Account as at the Cut-Off Time if the Policies and Procedures had
been correctly applied;

 

  (c) any account which is the subject of litigation, other than accounts that
are in litigation solely as a result of legal collection initiated by the Seller
but which are not Charged-Off Accounts;

 

  (d) any account the Cardholder of which does not have an address located in
the United Kingdom;

 

- 5 -



--------------------------------------------------------------------------------

  (e) any account on which the first payment has become due and payable and the
Cardholder has never made a payment;

 

  (f) any account which has been re-aged otherwise than in accordance with the
Policies and Procedures (but excluding for these purposes any accounts which
have been re-aged incorrectly as a result of a conversion from one system of
record to another as set out in the second paragraph of pages 6 and 7 of the
Disclosure Letter) provided that such accounts will only be excluded if the
aggregate Pre-Signing Receivables on such accounts exceeds £125,000;

 

  (g) any test accounts opened or maintained by the Seller with respect to the
Card Scheme Association system for verification or other internal purposes;

 

  (h) any account for which the related Obligor has pledged assets or made a
cash collateral deposit as full or partial security for payment of the
Pre-Signing Receivables arising in such account, which assets or deposits are
held by the Seller as of Credit Card Completion;

 

  (i) any account, (i) the Cardholder in respect of which is dead; or (ii) the
Cardholder in respect of which has filed for bankruptcy; or (iii) the Cardholder
in respect of which has had an individual voluntary arrangement approved by the
Seller; or (iv) which has been originated by fraud or fraudulent action, in each
case on or before the Cut-Off Time; and/or

 

  (j) any account which is not a Tranche B Account or a Tranche C Account;

“Excluded Accounts Customer Data” means collectively, data for the period from
origination to Credit Card Completion, relating to all Excluded Accounts (other
than Tranche A Accounts) and Charged-Off Accounts, setting out the following
information but excluding any Personal Data and instead referenced to the
relevant account number: all (i) credit reports, credit records, application
scores, behaviour scores, delinquency status and (ii) credit and account
information and history, including all up to date credit reference agency
information relating to each such account, but only to the extent that such data
is in any Seller’s Group Company’s possession, custody or control or held on its
behalf and does not relate to a holder of an Excluded Account or Charged-Off
Account solely in their capacity as a customer of any Seller’s Group Company
other than in their capacity as a cardholder of a Monument branded account;

“Final Completion” means completion of the sale and purchase of the Information
Technology Infrastructure Assets pursuant to this Agreement in accordance with
its terms;

“Final Completion Date” means 31 March 2008, or such earlier date as agreed in
writing between the Seller and the Purchasers;

“Fixtures” has the meaning set out in clause 17.2;

“FSA” means the United Kingdom’s Financial Services Authority or its successor
body from time to time;

“Goodwill” means the goodwill associated with the Business, the right of the
Seller to use the Trade Mark in relation to the Business and the exclusive right
of the Purchasers to represent themselves as carrying on the Business in
succession to the Seller;

“Governmental Authority” means any government, regulatory authority,
governmental department, agency, commission, board, tribunal, crown corporation,
or court or other law, rule or regulation-making entity having jurisdiction on
behalf of the United Kingdom or any part or subdivision thereof or any local
authority, district or other subdivision thereof;

 

- 6 -



--------------------------------------------------------------------------------

“HMRC” means Her Majesty’s Revenue and Customs;

“ICTA 1988” means the Income and Corporation Taxes Act 1988;

“include” means include without limitation and “including” means including
without limitation;

“Independent Accountant” means a firm of chartered accountants appointed jointly
by the Seller and CCIA or, if they fail to agree an appointee within seven
Business Days of either first proposing such a person by notice to the other, to
be appointed on the application of either party by the President or other senior
officer for the time being of the Institute of Chartered Accountants in England
and Wales;

“Indemnified Party” has the meaning given in clause 13.5;

“Indemnifying Party” has the meaning given in clause 13.5;

“Information Technology Infrastructure Assets” means those assets listed in Part
B of Schedule 11;

“Information Technology Infrastructure Assets Apportionment Statement” means the
statement to be prepared pursuant to clause 11.10;

“Infrastructure Assets” means collectively the assets described in clause 2.3 to
be sold and purchased under this Agreement and includes (where the context
permits) each or any of them;

“Infrastructure Assets Apportionment Statement” means the statement to be
prepared pursuant to clause 11.5;

“Infrastructure Warranties” means Warranties A.1, A.4, F.1, H.1 to H.7, I.1,
I.2, I.4, J.1, J.2, J.6, J.7, J.8, J.9, J.10, J.12, J.14 to J.17, K.1 to K.3,
L.1 to L.4 and insofar as they relate to the Infrastructure Assets, Warranties
A.2, A.3, B.1, B.2, E.1 to E.5, G.2 to G.4 and M;

“Intellectual Property Rights” means trade marks, trade names, logos, get-up,
patents, inventions, design rights, copyrights, rights of extraction relating to
databases, proprietary models, rights in computer software, domain names and all
other similar proprietary rights (whether registered or unregistered) which may
subsist in any part of the world (but excluding Know-How) including
registrations of such rights and applications and rights to apply for such
registrations;

“Interchange” means the Card Scheme Association interchange fees net of reverse
interchange fees payable to the Seller in respect of the Sale Accounts in its
capacity as issuer of the Credit Cards;

“Key Personnel” has the meaning set out in the Transitional Services Agreement;

“Know-How” means trade secrets, confidential information, know-how, inventions,
technical or commercial knowledge and manufacturing or business processes,
methods and procedures;

“Legal Assignment of Assets” means the legal assignment of the Credit Card
Assets described in clauses 2.1(b), (c), (d) and (e), in the agreed terms;

“Liabilities” means all liabilities, duties and obligations of every
description, whether deriving from contract, common law, statute or otherwise,
whether present or future, actual or contingent, ascertained or unascertained or
disputed and whether owed or incurred severally or jointly and as principal or
surety and “Liability” means any one of them;

 

- 7 -



--------------------------------------------------------------------------------

“Licence Back” means the licence of the Trade Mark to be entered into between
the Seller and CCIA in the agreed terms;

“Losses” means any and all claims, actions, losses, liabilities, costs,
penalties, fines, expenses (including reasonable professional fees), damages,
obligations to third parties, expenditures, proceedings, judgments, awards,
settlements or demands that are imposed upon or otherwise incurred, suffered or
sustained by the relevant party;

“Master File Tapes” means the TSYS master file tapes prepared as at December
2006 and containing account level data for the Monument branded accounts for the
month of December 2006 initialled for identification by or on behalf of the
Seller and the Purchasers;

“Material Contracts” mean the Contracts listed or referred to in Part B of
Schedule 8;

“Measures Letter” means the letters dated 26 February 2007 and 20 March 2007
from the Purchasers to the Seller and the benefits table attached to the email
of 18:00 on 2 April 2007 from Erica Alweiss of the Purchaser to Carla Williams
of the Seller;

“Monument Assets Consideration” means the amount of £2.3 million (payable as
consideration for the Infrastructure Assets);

“Monument Credit Card Intellectual Property” means the (i) the Trade Mark;
(ii) the rights in and to the Domain Names; and (iii) all Intellectual Property
Rights owned by the Seller or any member of the Seller’s Group in the Customer
Data and Files and the February Account List;

“Monument Infrastructure Intellectual Property” means (i) all Intellectual
Property Rights owned by the Seller or any member of the Seller’s Group in the
Records and the Assigned Contracts (or any of them); and (ii) all Intellectual
Property Rights owned by the Seller or any member of the Seller’s Group and used
exclusively in connection with the Business (other than the Monument Credit Card
Intellectual Property);

“Monument Intellectual Property” means together the Monument Credit Card
Intellectual Property and the Monument Infrastructure Intellectual Property;

“National Insurance Elections” means elections to transfer secondary Class 1
National Insurance Contributions under paragraph 3B of Schedule 1 to the Social
Security Contributions and Benefits Act 1992 and agreements to permit recovery
of such contributions under paragraph 3A of Schedule 1 to the Social Security
Contributions and Benefits Act 1992;

“National Insurance Recovery Agreements” means agreements made pursuant to the
National Insurance Contributions and Statutory Payments Act 2004 and paragraph 7
of Schedule 4 to the Social Security (Contributions) Regulations 2001 to recover
primary Class 1 National Insurance Contributions on non-monetary earnings from a
Relevant Employee;

“Notices of Assignment” means (i) the notice to be given by Raphael Bank of the
assignment of trust interests to CCIA; (ii) the notice to be given by CCIA of
the assignment of trust interests to Partridge Funding Corporation; and
(iii) the notice to be given by Partridge Funding Corporation of the assignment
of trust interests to Partridge Acquired Portfolio Master Business Trust in the
agreed terms;

 

- 8 -



--------------------------------------------------------------------------------

“Notice to Cardholders” means the notice to be given to each Cardholder as
contemplated by clause 6.1;

“Notification” has the meaning given in clause 12.5(a);

“Obligor” shall mean, with respect to any Sale Account, the person or persons
obligated to make payments with respect to such Sale Account, including any
guarantor thereof, but excluding any merchant;

“Other Assets” means those assets listed in Part A of Schedule 11;

“Personal Data” has the meaning given to this term in the Data Protection Act
1998;

“Planning Acts” means the Town and Country Planning Act 1990, the Planning
(Listed Buildings and Conservation Areas) Act 1990, the Planning (Hazardous
Substances) Act 1990, the Planning (Consequential Provisions) Act 1990, the
Planning and Compensation Act 1991 and the Planning and Compulsory Purchase Act
2004;

“Policies and Procedures” have the meaning given in Warranty C.4;

“Pool 1 Employees” has the meaning set out in the Transitional Services
Agreement;

“Pool 1 Transferring Employees” has the meaning set out in the Transitional
Services Agreement;

“Pool 2 Activity” has the meaning set out in the Transitional Services
Agreement;

“Pool 2 Employees” has the meaning set out in the Transitional Services
Agreement;

“Pool 2 Transferring Employees” has the meaning set out in the Transitional
Services Agreement;

“Pool 3 Employees” has the meaning set out in the Transitional Services
Agreement;

“Post-Signing Receivables” means any and all amounts owing by Cardholders under
the Cardholder Agreements and debited to the Sale Accounts including any amounts
owing for the payment of goods and services, interest, cash advances, balance
transfers, late charges and any and all other fees, expenses or charges of every
nature, kind and description whatsoever, in respect of the period following the
Cut-Off Time;

“Predecessor” means Providian National Bank and any other prior owner of the
Sale Accounts;

“Pre-Signing Receivables” means all amounts owing by the Cardholders under the
Cardholder Agreements and debited to the Sale Accounts as at the Cut-Off Time
including any amounts owing for the payment of goods and services, interest,
cash advances, balance transfers, and any fees payable on cash advances, balance
transfers or foreign currency transactions and all amounts accrued and posted in
the system of record with respect to any of the foregoing up to and including
the Cut-Off Time, as reflected in the Signing Statement;

“Pre-Signing Statement” means a statement drawn up by the Seller using data
derived as at 28 February 2007 and adjusted to estimate the Pre-Signing
Receivables as at 31 March 2007 in the same format and prepared on the same
basis as the Signing Statement and delivered to the Purchasers prior to the date
of this Agreement in accordance with clause 4.1, showing each of the elements
that make up the Estimated Purchase Price;

 

- 9 -



--------------------------------------------------------------------------------

“Pro-Forma Historic File” means the file prepared by the Seller containing a
list of finder identification numbers generated as at January 2004 utilising the
same tranche B account criteria used for the preparation of the Data Extracts
contained on the CD-Rom initialled for identification by or on behalf of the
Seller and the Purchasers;

“Property” means the Portland Building, Crawley, West Sussex as is demised by
the Property Lease;

“Property Lease” means the lease of the Property dated 16 August 1999 between
Canadian and Portland Developments Limited (1) and Providian National Bank
(2) as varied by a deed of variation dated 25 June 2004 between Portland
Building Crawley Limited (1) and the Seller (2);

“Property Sublease” means the sublease of part of the Property in the agreed
terms;

“Purchasers” means collectively CCIA and CompuCredit UK, or either of them, as
the context indicates;

“Purchase Price” means the amount calculated in accordance with clause 3.2;

“Purchasers’ Account” means Barclays Bank, Sort Code: 20-00-00, Account Name:
CompuCredit International Acquisition Corporation, Account Number: 90280690,
Swift: BARCGB22, IBAN: GB97 BARC 2000 0090 2806 90, Reference: Purchase of
Barclays assets;

“Purchasers’ Group” means CompuCredit Corporation, any holding company and
subsidiary undertakings of CompuCredit Corporation and the subsidiary
undertakings of any such holding company, from time to time, and a “Purchasers’
Group Company” means any one of them;

“Purchasers’ Solicitors” means Allen & Overy LLP of One Bishops Square, London
E1 6AO;

“Purchasers’ Warranties” means the warranties set out in Schedule 3 and
“Purchasers’ Warranty” means any one of them;

“Raphael Bank” means R. Raphael & Sons Plc, registered number 01288938 whose
registered office is at Albany Court Yard, 47-48 Piccadilly, London W1J 0LR;

“Receivables” means collectively the Post-Signing Receivables and the
Pre-Signing Receivables;

“Records” means all of the books, records, documents and other information to
the extent relating exclusively to the Assets, the Cardholders and the Sale
Accounts (but excluding the Customer Data and Files and February Account List)
maintained or controlled by or on behalf of any Seller’s Group Company and which
are in any Seller’s Group Company’s possession, custody or control or held on
its behalf;

“Relevant Employees” means the Pool 1 Employees and the Pool 2 Employees and
“Relevant Employee” means any one of them;

“Retained Liabilities” has the meaning given in clause 11.2;

“Sale Account” means a Credit Card Account in respect of which a credit card
branded with the Trade Mark has been issued or re-issued to a Cardholder which
is not either an Excluded Account or a Charged-Off Account as of the Cut-Off
Time and which is identified by account number on the Signing Date Account List;

“SEC” means the United States Securities and Exchange Commission;

 

- 10 -



--------------------------------------------------------------------------------

“Seller’s Account” means the account, the details of which are: Barclays Bank
plc, Sort Code: 20-04-15, Account Name: AFTS default, Account Number: 68088306,
Swift: BARCGB2108L, IBAN GB75BARC20041568088306, Payment Reference: Sale of
Monument Business;

“Seller’s Group” means the Seller, any holding company and subsidiary
undertakings of the Seller and the subsidiary undertakings of any such holding
company, from time to time and a “Seller’s Group Company” means any one of them;

“Seller’s Marks” means the name Barclays Bank PLC;

“Seller’s Scheme” means the retirement benefit scheme known as The Barclays Bank
UK Retirement Fund;

“Seller’s Settlement Account” means account, the details of which are: Barclays
Bank plc, Sort Code: 20-04-15, Account Name: AFTS default, Account Number:
68088306, Swift: BARCGB2108L, IBAN GB75BARC20041568088306, Payment Reference:
Monument Settlement;

“Seller’s Solicitors” means Lovells of Atlantic House, Holborn Viaduct, London
EC1A 2FG;

“Services Assumption Date” means in the case of Pool 1 Transferring Employees
the Completion Date and in the case of Pool 2 Transferring Employees, either the
Transitional Activities Assumption Date of the relevant Pool 2 Activity as
defined in the Transitional Services Agreement or such other date as the parties
may agree pursuant to clause 6.8 of the Transitional Services Agreement;

“Share Plan or Plan” means any incentive plan or arrangement operated by the
Seller involving securities or which is securities-based in which any Share Plan
Employee can or could participate, including share option plans, long term
incentive plans, restructured share plans, SAYE plans, share incentive plans and
phantom plans and “Plans” will be construed accordingly;

“Share Plan Employee” means any employee whose employment will transfer under
the TUPE Regulations or otherwise in connection with the sale and purchase of
the Business pursuant to this Agreement;

“Signing Date Account List” has the meaning given in clause 3.6;

“Signing Statement” means the Draft Signing Statement incorporating any
amendments made in accordance with paragraph 4 of Part B of Schedule 1;

“Tax” or “Taxation” means any and all forms of tax, duty, levy or other
imposition whenever and by whatever Taxation Authority imposed and whether of
the United Kingdom or elsewhere, including income tax, corporation tax, capital
gains tax, inheritance tax, value added tax, customs duties, excise duties,
stamp duty, stamp duty land tax, stamp duty reserve tax, national insurance and
social security and any interest, penalty, fine or surcharge in connection with
any such taxation;

“Taxation Authority” or “Tax Authority” means HMRC and any other local,
governmental, state or federal authority or body competent to impose or collect
Tax;

“Trade Mark” means the Monument trade mark, registered in the name of the Seller
under UK registered trade mark number 2310126 in class 36;

“Tranche A Accounts” means all accounts identified on the Data Extracts prepared
as at 31 October 2006 as tranche A accounts which remain tranche A accounts as
at the Cut-Off Time in accordance with the guidelines set out in Schedule 10;

 

- 11 -



--------------------------------------------------------------------------------

“Tranche B Accounts” means all accounts identified on the Data Extracts prepared
as at 31 October 2006 as tranche B accounts and which remain tranche B accounts
as at the Cut-Off Time in accordance with the guidelines set out in Schedule 10,
excluding any Excluded Account or Charged-Off Account;

“Tranche B Purchase Price” means the amount equal to the Purchase Price minus
the Tranche C Purchase Price;

“Tranche C Accounts” means all accounts identified on the Data Extracts prepared
as at 31 October 2006 as tranche C accounts which remain tranche C accounts as
at the Cut-Off Time in accordance with the guidelines set out in Schedule 10,
plus all accounts identified on the Data Extracts prepared as at 31 October 2006
as a tranche A or B or D account and which have become a tranche C account as at
the Cut-Off Time in accordance with the guidelines set out in Schedule 10,
excluding any Excluded Account or Charged-Off Account;

“Tranche C Limit” means the amount which is equal to 35 per cent. of the
Pre-Signing Receivables relating to the Tranche C Accounts as at the Cut-Off
Time;

“Tranche C Purchase Price” means the amount calculated pursuant to clause
3.2(b);

“Transferring Employees” means the Pool 1 Transferring Employees and the
Transferring Pool 2 Employees and “Transferring Employee” means any one of them;

“Transferring Employees’ Costs” has the meaning set out in clause 12.4(a);

“Transferring Employees’ Costs Statement” has the meaning set out in clause
12.4(c);

“Transitional Activity Assumption Date” has the meaning set out in the
Transitional Services Agreement;

“Transitional Services Agreement” means the agreement between the Seller and
CCIA and CompuCredit UK dated the date of this Agreement under which the Seller
will provide certain services for a period after the date of this Agreement;

“TUPE Regulations” means the Transfer of Undertakings (Protection of Employment)
Regulations 2006;

“Unenforceability Allegation” means an express written notice received by the
Purchasers or Raphael Bank from a Cardholder within two years of the date of
this Agreement containing an allegation that his or her Cardholder Agreement is
unenforceable pursuant to the CCA due to any fact, matter or circumstances
arising prior to the date of this Agreement;

“VAT” means value added tax;

“VAT Regulations” means the Value Added Tax Regulations 1995;

“Visa” means Visa International Services Association, Visa Europe Limited and
any other Visa entity, as appropriate;

“Warranty Claim” means a claim for breach of any of the Warranties and/or a
Claim for breach of any of the covenants of the Seller set out in clause 4 of
this Agreement; and

“Warranties” means the warranties set out in Schedule 2 and “Warranty” means any
one of them.

 

- 12 -



--------------------------------------------------------------------------------

1.2 In this Agreement, unless the context otherwise requires:

 

  (a) references to this Agreement or any other document include references to
this Agreement or such other document as varied, supplemented and/or replaced in
any manner from time to time;

 

  (b) references to any party shall, where relevant, be deemed to be references
to or to include, as appropriate, their respective permitted successors, assigns
or transferees;

 

  (c) references to recitals, clauses, schedules and sub-divisions of them are
references to the recitals and clauses of, and schedules to, this Agreement and
sub-divisions of them respectively;

 

  (d) references to any enactment include references to such enactment as
re-enacted, amended or extended on or before the date of this Agreement and any
subordinate legislation made from time to time under it;

 

  (e) references to a “person” include any individual, company, corporation,
firm, partnership, joint venture, association, organisation, institution, trust
or agency, whether or not having a separate legal personality;

 

  (f) references to time are to time in London;

 

  (g) headings are inserted for convenience only and shall be ignored in
construing this Agreement; and

 

  (h) the words “subsidiary”, “subsidiary undertaking” and “holding company”
have the meanings given to them by the Companies Act 1985.

 

1.3 Any reference in this Agreement to a document being “in the agreed terms” is
to a document in the terms agreed between the Seller and the Purchasers and for
identification purposes only signed or initialled by them or on their behalf on
or before the date of this Agreement.

 

1.4 The recitals and schedules to this Agreement form part of it.

 

2. SALE AND PURCHASE

 

2.1 The Seller shall sell (and, in the case of (b), (c), (d) and (e), assign, by
way of legal assignment) free from all Encumbrances and Raphael Bank as CCIA’s
designee shall acquire the following Credit Card Assets:

 

  (a) all Sale Accounts;

 

  (b) the benefit of the Cardholder Agreements;

 

  (c) the Pre-Signing Receivables plus, for the avoidance of doubt, any accrued
interest as at the Cut-Off Time relating to the Pre-Signing Receivables;

 

  (d) all Post-Signing Receivables;

 

  (e) the Customer Data and Files and the Signing Date Account List (save that
the Seller will be entitled to retain a copy of all or some of the Customer Data
and Files and the Signing Date Account List in so far and for such time as they
may reasonably be required by either the Seller or any Seller’s Group Company
for on-going regulatory compliance, accounting, auditing, litigation or tax
reasons or to comply with the Seller’s obligations under the Transitional
Services Agreement);

 

- 13 -



--------------------------------------------------------------------------------

  (f) the right to the Interchange in relation to transactions that take place
after the Cut-Off Time;

 

  (g) the Credit Cards;

 

  (h) the BIN; and

 

  (i) the Credit Card Stock.

 

2.2 The Seller shall sell free from all Encumbrances and CCIA shall purchase the
Goodwill, the Monument Credit Card Intellectual Property and the Excluded
Accounts Customer Data.

 

2.3 The Seller shall sell (and, in the case of (d) and (g), assign) free from
all Encumbrances and CompuCredit UK shall purchase the following Infrastructure
Assets:

 

  (a) the Copy Records;

 

  (b) the Other Assets;

 

  (c) the Information Technology Infrastructure Assets;

 

  (d) the benefit (subject to the burden) of the Assigned Contracts;

 

  (e) the Records (save that the Seller will be entitled to retain a copy of all
or some of the Records in so far and for such time as they may reasonably be
required by either the Seller or any Seller’s Group Company for on-going
regulatory compliance, accounting, auditing, litigation or tax reasons or to
comply with the Seller’s obligations under the Transitional Services Agreement);

 

  (f) the Seller’s interest in the Property;

 

  (g) the Monument Infrastructure Intellectual Property;

 

  (h) the proceeds of any insurance claim relating to any of the Infrastructure
Assets (excluding the Information Technology Infrastructure Assets) arising
prior to the Completion Date and any insurance claim relating to any of the
Information Technology Infrastructure Assets arising prior to the Final
Completion Date, save where such proceeds have been used prior to Completion to
restore or replace an Infrastructure Asset or have been used prior to the Final
Completion to restore or replace an Information Technology Infrastructure Asset
(as the case may be); and

 

  (i) the Data Warehouse Database.

 

2.4 Subject to clause 2.5, the sale and purchase of the Credit Card Assets
(other than the BIN) shall take effect at Credit Card Completion and the sale
and purchase of the BIN shall take effect at the time that the BIN is
transferred to Raphael Bank in accordance with clause 6.2.

 

2.5 The legal assignment of the Credit Card Assets described in clause 2.1(b),
(c), (d) and (e) shall occur on the Assignment Date, on which date the
Purchasers shall execute and date the Legal Assignment of Assets (and Barclays
hereby irrevocably authorises either of the Purchasers to date the Legal
Assignment of Assets executed by it and delivered pursuant to clause 5.2(d) on
the Assignment Date), following Notice to Cardholders having been given to the
Cardholders in accordance with clause 6.1. From Credit Card Completion and until
the Assignment Date, the Seller shall hold the Credit Card Assets described in
clause 2.1(b), (c), (d) and (e), and all rights and benefits arising under them,
in trust for Raphael Bank, as CCIA’s designee as acquirer of such Credit Card
Assets, absolutely and in accordance with the Declaration of Trust.

 

- 14 -



--------------------------------------------------------------------------------

2.6 The sale, purchase and (in the case of the Assets described in clauses
2.3(d) and (g)) assignment of the Infrastructure Assets (excluding the
Information Technology Infrastructure Assets) shall take effect on Completion
and the sale and purchase of the Information Technology Infrastructure Assets
shall take effect on Final Completion.

 

3. PURCHASE PRICE AND PAYMENT

 

3.1 The total consideration payable by the Purchasers to the Seller for the
Business and the Assets shall be the Purchase Price together with the Assumed
Liabilities.

 

3.2 The Purchase Price shall be an amount equal to the sum of:

 

  (a) 88% of the Pre-Signing Receivables relating to Tranche B Accounts
(excluding the Credit Card Credit Balances relating to Tranche B Accounts) less
the Credit Card Credit Balances relating to Tranche B Accounts;

 

  (b) 21.5% of the Pre-Signing Receivables relating to Tranche C Accounts
(excluding the Credit Card Credit Balances relating to Tranche C Accounts) less
the Credit Card Credit Balances relating to Tranche C Accounts; and

 

  (c) the Monument Assets Consideration.

 

3.3 The Purchase Price shall be allocated between the Assets and the Assumed
Liabilities in accordance with Part A of Schedule 1.

 

3.4 The Purchase Price other than the Monument Assets Consideration will be
satisfied by:

 

  (a) a payment in cash in pounds sterling on the date of this Agreement by
telegraphic transfer into the Seller’s Account of an amount equal to the sum of
the Estimated Purchase Price, as set out in the Pre-Signing Statement delivered
to the Purchasers by the Seller in accordance with clause 4.1; and

 

  (b) a payment pursuant to clause 3.9 (if applicable).

 

3.5 The Monument Assets Consideration will be settled by a payment in cash in
pounds sterling on Final Completion by telegraphic transfer into the Seller’s
Account of the Monument Assets Consideration.

 

3.6 The Seller must as soon as reasonably possible following the date of this
Agreement, and in any event on or before the day which is 10 Business Days
following the date of this Agreement, prepare and provide CCIA and Raphael Bank
(as CCIA’s designee) with a true and complete list of Sale Accounts as at the
Cut-Off Time (clearly indicating which are Tranche B Accounts and which are
Tranche C Accounts) together with names, addresses and account numbers of the
Cardholders, outstanding balances and delinquency status of such Sale Accounts
prepared as at the Cut-Off Time which identifies the Sale Accounts in accordance
with the criteria set out in Schedule 10 (the “Signing Date Account List”). No
Claim for any Excluded Account being included in the Signing Date Account List
provided pursuant to this clause may be made by the Purchasers except pursuant
to either (i) Part B of Schedule 1 and/or clause 3.9 or (ii) clause 7.1.

 

3.7 The Seller must as soon as reasonably possible following the date of this
agreement, and in any event on or before the day that is 20 Business Days
following the date of this Agreement prepare and deliver to the Purchasers a
draft of the Signing Statement (the “Draft Signing Statement”) in accordance
with the provisions of Part B of Schedule 1.

 

- 15 -



--------------------------------------------------------------------------------

3.8 The Draft Signing Statement once agreed or determined pursuant to Part B of
Schedule 1:

 

  (a) shall constitute the Signing Statement for the purposes of this Agreement;
and

 

  (b) shall be final and binding on the Seller and the Purchasers but without
prejudice to the provisions of clause 7 in respect of Covered Accounts and
reimbursement for such Covered Accounts or to any actual or potential Warranty
Claim in relation to any Sale Accounts.

 

3.9 If and to the extent that the Credit Card Purchase Price as set out in the
Signing Statement is:

 

  (a) less than the amount paid under clause 3.4(a), an amount equal to such
shortfall plus an amount equal to interest from the date of this Agreement at
the Seller’s base rate as at the date of this Agreement shall be paid by the
Seller to CCIA in cash by telegraphic transfer into the Purchasers’ Account; or

 

  (b) more than the amount paid under clause 3.4(a), an amount equal to such
excess plus an amount equal to interest from the date of this Agreement at the
Seller’s base rate as at the date of this Agreement shall be paid by CCIA to the
Seller in cash by telegraphic transfer into the Seller’s Account.

 

3.10 Any amount to be paid under clause 3.9 shall be paid within five Business
Days after the Signing Statement has been finally agreed or determined in
accordance with Part B of Schedule 1.

 

4. PRE-COMPLETION MATTERS

 

4.1 The Seller has delivered the Pre-Signing Statement to CCIA.

 

4.2 Pending Completion the Seller shall ensure that:

 

  (a) it will comply with its obligations under the Property Lease and will make
an application to the Landlord of the Property Lease for its consent to assign
the Property Lease to CompuCredit UK in a form reasonably acceptable to
CompuCredit UK;

 

  (b) it will comply with its obligations under the Assigned Contracts and will
comply with its material obligations under the Material Contracts which relate
to the Business;

 

  (c) the Purchasers (and Raphael Bank as CCIA’s designee as acquirer of certain
of the Credit Card Assets) and their agents and representatives are afforded
reasonable access to the Infrastructure Assets, including the Property (but
excluding that part of the Property located within the demise described in the
Property Sublease unless (i) such reasonable access has been agreed between the
parties (acting reasonably); or (ii) the relevant person seeking access is
accompanied by a representative of the Seller; or (iii) is required in order for
the parties to comply with their obligations under clause 7 of Part C of
Schedule 6 to this Agreement);

 

  (d) it shall not and no member of the Seller’s Group shall:

 

  (i) amend any of the terms of employment of the Pool 1 Transferring Employees,
including in relation to those employees’ pension arrangements, except with the
prior written consent of CompuCredit UK (such consent not to be unreasonably
withheld or delayed) and subject at all time to compliance with Applicable Laws;
and/or

 

- 16 -



--------------------------------------------------------------------------------

  (ii) make any communications to the Pool 1 Transferring Employees which are in
any way inconsistent with the terms of this Agreement except with the prior
written consent of CompuCredit UK (such consent not to be unreasonably withheld
or delayed);

 

  (e) the Purchasers will be kept fully and promptly informed of all material
matters relating to the Business, including (i) of any litigation or proceeding,
challenging the purchase, sale or assignment of any of the Assets hereunder,
(ii) of any material adverse change in the financial condition of the Sale
Accounts, and (iii) any material billing errors, claims, disputes or any
litigation with respect to the Sale Accounts;

 

  (f) insurance cover in respect of the Infrastructure Assets will be maintained
at all times on the same basis existing on the date of this Agreement; and

 

  (g) it will inform the Purchasers of any:

 

  (i) Pool 1 Transferring Employee who, after the date of this Agreement, makes
an application to receive or begins to receive or is approved to receive or who
appeals a decision to reject payment under any disability or permanent health or
any similar insurance scheme funded by the Seller;

 

  (ii) Pool 1 Transferring Employee who has given or received notice of
termination of his or her employment, become the subject of any formal or
material disciplinary action or who is engaged in any formal or material
grievance procedure;

 

  (iii) employee who has ceased to be a Pool 1 Transferring Employee but remains
employed by any Seller’s Group Company; and

 

  (iv) claim or legal proceedings in relation to any of the Pool 1 Transferring
Employees which are current, threatened or, so far as the Seller is aware,
pending against any Seller’s Group Company;

 

  (h) it shall not and no member of the Seller’s Group shall grant any options
or awards to Share Plan Employees under the Share Plans; and

 

  (i) it will inform the Purchaser of any National Insurance Elections, National
Insurance Recovery Agreements or elections made in relation to restricted
securities under Chapter 2 of Part 7 of the Income Tax (Earnings and Pensions)
Act 2003 which are entered into by Share Plan Employees after the date of this
Agreement in relation to options and awards granted under the Share Plans.

 

4.3 Pending each Pool 2 Transitional Activities Assumption Date and once the
Pool 2 Transferring Employee has been selected by the Purchasers pursuant to
clause 6.9 of the Transitional Service Agreement:

 

  (a) the Seller will inform the Purchasers of any:

 

  (i) Pool 2 Transferring Employee performing the relevant Pool 2 Activity who,
after the date of this Agreement, makes an application to receive or begins to
receive or is approved to receive or who appeals a decision to reject payment
under any disability or permanent health or any similar insurance funded by the
Seller;

 

- 17 -



--------------------------------------------------------------------------------

  (ii) Pool 2 Transferring Employee performing the relevant Pool 2 Activity who
has given or received notice of termination of his or her employment, become the
subject of any formal or material disciplinary action, or who is engaged in any
formal or material grievance procedure; and

 

  (iii) employee who has ceased to be a Pool 2 Transferring Employee but remains
employed by any Seller’s Group Company.

 

  (iv) claim or legal proceedings in relation to any Pool 2 Transferring
Employee performing the relevant Pool 2 Activity of which are current,
threatened or so far as the Seller is aware pending against any Seller’s Group
Company; and

 

  (b) the Seller shall ensure that it shall not and no member of the Seller’s
Group shall:

 

  (i) amend any of the terms of employment of the Pool 2 Transferring Employees,
including in relation to those employees’ pension arrangements, except with the
prior written consent of CompuCredit UK (such consent not to be unreasonably
withheld or delayed) and subject at all times to compliance with applicable
laws; and/or

 

  (ii) make any communications to the Pool 2 Transferring Employees which are in
any way inconsistent with the terms of this Agreement except with the prior
written consent of CompuCredit UK (such consent not to be unreasonably
withheld).

 

4.4 Pending Completion the Seller shall use its reasonable endeavours and shall
procure that each Seller’s Group Company shall use its reasonable endeavours,
not to take any actions or make any omissions in relation to the Pool 1
Employees (other than any action taken pursuant to the TUPE Regulations or this
Agreement) which would be reasonably likely to cause the Pool 1 Employees to
cease to be employed in the Business prior to Completion except with the prior
written consent of CompuCredit UK (such consent not to be unreasonably withheld
or delayed), provided that this clause does not prevent the Seller dismissing
any Pool 1 Employees for cause without the prior written consent of CompuCredit
UK.

 

4.5 Pending each Pool 2 Transitional Activities Assumption Date and once the
Pool 2 Transferring Employee has been selected by the Purchasers pursuant to
clause 6.9 of the Transitional Service Agreement the Seller shall use its
reasonable endeavours and shall procure that each Sellers’ Group Company shall
use its reasonable endeavours, not to take any actions or make any omissions in
relation to the Pool 2 Transferring Employees performing the relevant Pool 2
Activity (other than any action taken pursuant to the TUPE Regulations or this
Agreement) which would be reasonably likely to cause the Pool 2 Transferring
Employees performing the relevant Pool 2 Activity to cease to be employed in the
Business prior to the relevant Pool 2 Transitional Activities Assumption Date
except with the prior written consent of CompuCredit UK (such consent not to be
reasonably withheld or delayed), provided that this clause does not prevent the
Seller dismissing any Pool 2 Transferring Employees for cause without the prior
written consent of CompuCredit UK.

 

4.6 Without limiting the generality of any of the provisions of clauses 4.2 and
4.4, pending Completion the Seller shall use its reasonable endeavours to
preserve the Infrastructure Assets and shall promptly discharge all Liabilities
and Losses relating to the Infrastructure Assets.

 

4.7 Without prejudice to the provisions of clauses 4.2, 4.4 and 4.6, pending
Completion the Seller will ensure that none of the following matters will occur
or be undertaken without the prior written consent of the Purchasers (such
consent not to be unreasonably withheld or delayed):

 

  (a) the sale, assignment, underletting or disposal of, or the grant or
termination of any rights in respect of, the Infrastructure Assets;

 

- 18 -



--------------------------------------------------------------------------------

  (b) the creation or issue or allowing to come into being of any Encumbrance on
or over any part of the Infrastructure Assets;

 

  (c) the termination, material amendment or variation of any Assigned Contract
or the Property Lease; or

 

  (d) the material departure in any way from the ordinary course of the
day-to-day conduct of the Business either as regards the prior nature, scope or
the manner of conducting the same, including:

 

  (i) entering into any contract or commitment which is material and which is
not on arm’s length terms or in the ordinary course of business which impacts on
the Business;

 

  (ii) introducing into the Business any new range or type of services;

 

  (iii) acting in respect of the Cardholder Agreements, Sale Accounts or Credit
Card Assets in breach of the Transitional Services Agreement;

 

  (iv) entering or offering to enter into any contracts relating exclusively to
the Business on terms which (i) do not permit assignment to CompuCredit UK
without counter-party consent or cost to CompuCredit UK or (ii) in aggregate,
involve consideration in excess of £250,000 per annum;

 

  (v) entering or making any material change to any agreement with any trade
union (including the agreement with Amicus disclosed at File 23 Document I.015
of the Disclosure Documents) which has an impact on the Business or the terms
and conditions of employment or benefits (including pensions benefits) of any
Transferring Employee or employing or terminating the employment of any person
other than in the ordinary course of business consistent with past practice or
as may be required by Applicable Law or a court of competent jurisdiction; or

 

  (vi) changing the terms and conditions of employment of any Pool 1
Transferring Employee including, but not limited, to changes to the role and
responsibilities of any Pool 1 Transferring Employee with the effect that they
no longer fall within the definition of a Pool 1 Transferring Employee or
otherwise changing the role and responsibilities of any other employee so as to
cause that person to become a Pool 1 Transferring Employee save where this is
pursuant to the Pool 1 Transferring Employee’s objection to the transfer of
his/her employment to CompuCredit UK in accordance with Regulation 4 of the TUPE
Regulations; or

 

  (vii) doing (or omitting to do, so far as it is within the power or control of
the Seller or the Seller’s Group to prevent such omission), permitting or
causing to be done (or omitted to be done, so far as it is within the power or
control of the Seller or the Seller’s Group to prevent such omission) any act or
thing which would result (or be reasonably likely to result) in any of the
Infrastructure Warranties being untrue or inaccurate as if they were repeated in
full at Completion, provided that the Liability of the Seller pursuant to this
clause 4.5(d)(vi) shall in no circumstances be greater than it would have been
had the Infrastructure Warranties been repeated in full at Completion and been
untrue or inaccurate in any respect.

 

- 19 -



--------------------------------------------------------------------------------

4.8 Pending Final Completion the Seller shall:

 

  (a) preserve and maintain any Information Technology Infrastructure Assets and
any related Contracts and shall promptly discharge all Liabilities and Losses
relating to the Information Technology Infrastructure Assets; and

 

  (b) ensure that none of the following matters will occur or be undertaken
without the prior written consent of the Purchasers (such consent not to be
unreasonably withheld or delayed):

 

  (i) the sale, assignment, underletting or disposal of, or the grant or
termination of any rights in respect of, the Information Technology
Infrastructure Assets;

 

  (ii) the creation or issue or allowing to come into being of any Encumbrance
on or over any part of the Information Technology Infrastructure Assets; and/or

 

  (iii) doing (or omitting to do, so far as it is within the power or control of
the Seller or the Seller’s Group to prevent such omission), permitting or
causing to be done (or omitted to be done, so far as it is within the power or
control of the Seller or the Seller’s Group to prevent such omission) any act or
thing which would result (or be reasonably likely to result) in any of the
Infrastructure Warranties (but only to the extent they apply to the Information
Technology Infrastructure Assets) being untrue or inaccurate as if they were
repeated in full at Final Completion, provided that the Liability of the Seller
pursuant to this clause 4.6(b)(iii) shall in no circumstances be greater than it
would have been had the Infrastructure Warranties (to the extent that they apply
to the Information Technology Infrastructure Assets) been repeated in full at
Final Completion and been untrue or inaccurate in any respect;

 

  (c) save where the Pool 2 Employee is a Retained Employee, changing the terms
and conditions of employment of any Pool 2 Employee including, but not limited
to, changes to their role and responsibilities with the effect that they no
longer fall within the definition of a Pool 2 Employee;

 

  (d) keep the Purchasers fully and promptly informed of all material matters
relating to the Infrastructure Technology Infrastructure Assets, including of
any litigation or proceeding challenging the purchase, or sale of the
Infrastructure Technology Infrastructure Assets;

 

  (e) maintain insurance cover in respect of the Information Technology
Infrastructure Assets at all time on the same basis existing on the date of this
Agreement;

 

  (f) comply with its obligations under the Assigned Contracts insofar as they
relate to the Information Technology Infrastructure Assets;

 

  (g) not terminate, amend or vary any Assigned Contract insofar as it relates
to the Information Technology Infrastructure Assets; and

 

  (h) afford the Purchasers (and Raphael Bank as CCIA’s designee as acquirer of
certain of the Credit Card Assets) and their agents and representatives access
to the Information Technology Infrastructure Assets.

 

- 20 -



--------------------------------------------------------------------------------

5. COMPLETION

 

5.1 Subject to the provisions of this Agreement:

 

  (a) Credit Card Completion shall take place immediately following the signing
of this Agreement at the offices of the Seller’s Solicitors;

 

  (b) Completion shall take place on the Completion Date at the offices of the
Seller’s Solicitors; and

 

  (c) Final Completion shall take place on the Final Completion Date at the
offices of the Seller’s Solicitors.

 

5.2 On Credit Card Completion the Seller will deliver to Raphael Bank as CCIA’s
designee:

 

  (a) except as set out in clause 5.3, all the Credit Card Assets which are
capable of passing by delivery;

 

  (b) the Notices of Assignment duly acknowledged by the Seller;

 

  (c) the Declaration of Trust duly executed by the Seller;

 

  (d) the Legal Assignment of Assets duly executed (but not dated) by the
Seller; and

 

  (e) the Transitional Services Agreement duly executed by the Seller.

 

5.3 On and from Credit Card Completion:

 

  (a) the Seller shall hold to the order of Raphael Bank, as CCIA’s designee,
the Customer Data and Files and the Credit Card Stock and shall afford Raphael
Bank and CCIA full and unrestricted access to the Customer Data and Files; and

 

  (b) the Seller shall deliver to CCIA:

 

  (i) the assignment of the Monument Credit Card Intellectual Property in the
agreed terms duly executed by the Seller;

 

  (ii) the Licence Back duly executed by the Seller;

 

  (iii) the Excluded Accounts Customer Data; and

 

  (iv) a signed letter addressed to Bank of America, CompuCredit Corporation and
Raphael Bank in the agreed terms waiving with immediate effect certain
provisions of the confidentiality agreement entered into between the Seller,
Bank of America, CompuCredit Corporation and Arrow Global Limited in and during
October 2006.

 

5.4 Within 10 Business Days after Credit Card Completion the Seller shall
prepare and provide CCIA with the Closing Master File Tape which will be true,
accurate and complete in all material respects.

 

5.5 On Completion the Seller will deliver to CompuCredit UK:

 

  (a) the Records duly completed and up to date in all material respects;

 

  (b) the Copy Records duly completed and up to date in all material respects;

 

  (c) all payroll records, records of National Insurance, PAYE and income tax
records relating to all Pool 1 Transferring Employees duly completed and up to
date in all material respects and the Employment Information relating to all
Pool 1 Transferring Employees up to date as at the date which is three Business
Days prior to the Completion Date;

 

- 21 -



--------------------------------------------------------------------------------

  (d) all the other Infrastructure Assets (excluding the Information Technology
Infrastructure Assets and the BIN) which are capable of passing by delivery;

 

  (e) (subject to the provisions of Schedule 6), vacant possession of the
Property, save for Transferring Employees and Fixtures which are to transfer
from the Seller to CompuCredit UK under the terms of this Agreement;

 

  (f) a capital allowances election in respect of the Fixtures in the form set
out in Schedule 9 duly executed by the Seller; and

 

  (g) the assignment of the Monument Infrastructure Intellectual Property in the
agreed terms duly executed by the Seller.

On each Pool 2 Transitional Activities Assumption Date the Seller will deliver
to CompuCredit UK all payroll records, records of National Insurance, PAYE and
income tax records relating to all Pool 2 Transferring Employees performing the
relevant Pool 2 Activity duly completed and up to date in all material respects
and the Employment Information relating to the Pool 2 Transferring Employees
performing the relevant Pool 2 Activity up to date as at the date which is three
Business Days prior to the relevant Pool 2 Transitional Activities Assumption
Date.

 

5.6 On Completion:

 

  (a) the Seller shall deliver to Raphael Bank as CCIA’s designee the Customer
Data and Files duly completed and up to date in all material respects and the
Credit Card Stock. For the avoidance of doubt, the Seller shall not be obliged
to deliver to Raphael Bank any part of the Credit Card Stock which has been
issued to Cardholders or otherwise used pursuant to the terms of the
Transitional Services Agreement; and

 

  (b) CompuCredit UK shall deliver to the Seller a capital allowances election
in the form set out in Schedule 9 duly executed by CompuCredit UK.

 

5.7 On Credit Card Completion, CCIA shall:

 

  (a) take the action set out in clause 3.4(a);

 

  (b) deliver or cause to be delivered to the Seller:

 

  (i) the Transitional Services Agreement duly executed by CCIA and CompuCredit
UK;

 

  (ii) the assignment of the Monument Credit Card Intellectual Property in the
agreed terms duly executed by CCIA;

 

  (iii) the Licence Back duly executed by CCIA; and

 

  (iv) the letter from CompuCredit Corporation to the Seller in the agreed
terms; and

 

  (c) procure that Raphael Bank acknowledges receipt of the Legal Notice of
Assignment.

 

5.8 On Final Completion:

 

  (a) the Seller will deliver to CompuCredit UK:

 

  (i) the Information Technology Infrastructure Assets;

 

- 22 -



--------------------------------------------------------------------------------

  (ii) where the Seller has original Assigned Contracts within its possession,
custody or control, the original Assigned Contracts together with (where
applicable) assignments or novations in the agreed terms in respect of the
Assigned Contracts duly signed by the Seller and (where applicable) the
counterparty to the Assigned Contract; and

 

  (iii) where the Seller does not have original Assigned Contracts within its
possession, custody or control, a true and complete copy of such Assigned
Contracts together with (where applicable) copies of the assignments or
novations in the agreed terms in respect of the Assigned Contracts duly signed
by the Seller and (where applicable) the counterparty to the Assigned Contract;
and

 

  (b) CompuCredit UK shall take the actions set out in clause 3.5.

 

5.9 On Completion the risk of loss or damage to, and property in, the
Infrastructure Assets (excluding the Information Technology Infrastructure
Assets) shall pass to CompuCredit UK and on Final Completion the risk of loss or
damage to, and property in, the Information Technology Infrastructure Assets
shall pass to CompuCredit UK.

 

5.10 From the date of this Agreement, Cardholders will continue to use Credit
Cards bearing the name of the Seller and the Seller hereby grants to CCIA and
Raphael Bank as CCIA’s designee, a non-exclusive, non-assignable, royalty free
licence to use as a trademark the Seller’s Marks on the existing Credit Cards
until the Credit Cards are replaced in accordance with clause 5.11.

 

5.11 Within six calendar months of Credit Card Completion, CCIA will issue or
will procure the issue of replacement credit cards to all Cardholders bearing
the name of Raphael Bank as CCIA’s designee in place of the existing Credit
Cards, provided that, if the Purchasers decide to convert the Business to using
a different system of record than used at present in relation to the Sale
Accounts, CCIA will issue or procure the issue of such replacement credit cards
within nine calendar months of Credit Card Completion. The licence granted to
Raphael Bank and CCIA under clause 5.10 will terminate on the earlier of the
date that the last replacement credit card is issued under this clause 5.11 and
the date which is six calendar months after Credit Card Completion (or if the
proviso in the previous sentence applies, the date which is nine calendar months
after Credit Card Completion). Except as permitted under the licence under
clause 5.10, in the Notice to Cardholders to be sent pursuant to clause 6.1 or
the Transitional Services Agreement, none of Raphael Bank, CCIA or CompuCredit
UK shall be entitled to use the Seller’s Marks or the name Barclays or
Barclaycard after the date of this Agreement in connection with the conduct of
the Business or otherwise. Until the date on which the last replacement card is
issued under this clause 5.11, Raphael Bank and CCIA will comply with clause 8.1
of the Transitional Services Agreement.

 

5.12 As soon as reasonably possible after the issue of replacement cards as
contemplated by clause 5.11, CCIA will reimburse the Seller for the Credit Card
Stock actually used by CCIA or Raphael Bank as CCIA’s designee (or by the Seller
pursuant to the Transitional Services Agreement) after Credit Card Completion
and prior to such replacement at a cost of 87 pence per “Classic” Credit Card,
75 pence per “Premium” Credit Card and 82 pence per “Platinum” Credit Card and
the Seller shall then destroy all remaining Credit Card Stock.

 

5.13 The BIN will be delivered to Raphael Bank in accordance with clause 6.2.

 

- 23 -



--------------------------------------------------------------------------------

5.14 CCIA may elect by written notice to the Seller by no later than 20 Business
Days prior to 1 June 2007 to extend the Completion Date to a date which is no
later than 1 August 2007.

 

6. POST-CREDIT CARD COMPLETION MATTERS

 

6.1 As soon as reasonably practicable after Credit Card Completion and, in any
event by the date which is 30 Business Days after the Signing Date Account List
is provided to CCIA in accordance with clause 3.6, CCIA will prepare, print and
post (or procure the preparation, printing and posting) on behalf of CCIA,
Raphael Bank and the Seller, to each Cardholder, the Notice to Cardholders (with
effect from the Assignment Date) of the intended legal assignment of the benefit
of the Cardholder Agreements, the Pre-Signing Receivables and the Post-Signing
Receivables and such other matters with respect to the transactions contemplated
by this Agreement which the Seller and CCIA have determined, in such agreed
terms, to be appropriate or which are required under Applicable Law. The Seller
hereby irrevocably authorises CCIA to serve such notice on each Cardholder in
such agreed terms. In the event that 20 Business Days after Credit Card
Completion Raphael Bank has not received notification from the Office of Fair
Trading of the addition of the trading name “Monument” to Raphael Bank’s
consumer credit licence CCIA may, by giving written notice to the Seller extend
the period for sending notification to each Cardholder by a further period of 30
Business Days. Until the date which is three Business Days after the date on
which the Notice to Cardholders is sent to all Cardholders, CCIA and Raphael
Bank shall not increase the interest rate and fees applicable to unpaid balances
on the Sale Accounts.

 

6.2 The Seller and CCIA will as soon as reasonably practicable after Credit Card
Completion and, in any event, by the date which is six calendar months after
Credit Card Completion (or, if the Purchasers decide to convert the Business to
using a different system of record than used at present in relation to the Sale
Accounts, by the date which is nine calendar months after Credit Card
Completion), make arrangements for the BIN to be transferred from the Seller to
Raphael Bank, such that Raphael Bank as CCIA’s designee is able to pay the Daily
Settlement Amount directly to the Card Scheme Association. Until such
arrangements have become effective, the Seller shall make the normal CHAPS
payment of the Daily Settlement Amount from an account of the Seller, in
accordance with the arrangements that apply before Credit Card Completion, and
CCIA or Raphael Bank as CCIA’s designee shall pay the Daily Settlement Amount
into the Seller’s Settlement Account in cleared funds by 4.00 pm each Business
Day, provided that the Seller has notified CCIA and Raphael Bank as CCIA’s
designee of the Daily Settlement Amount required to be paid on that day by noon.

 

6.3 The Seller and CCIA will as soon as reasonably practicable after Credit Card
Completion and, so far as possible, by the date which is 10 Business Days after
Completion, make arrangements for Cardholder Payments to be routed directly to
CCIA (or such member of the Purchasers’ Group or Raphael Bank, as CCIA may
direct) in accordance with the Direct Debiting Scheme Rules (in so far as it is
possible to do so). Until such arrangements have become effective, the Seller
shall pay the amount it receives in respect of identifiable Cardholder Payments
by noon each Business Day to CCIA (or such member of the Purchasers’ Group or
Raphael Bank, as the case may be), less the amount of any returned direct debits
or cheque payments processed by the Seller since the previous Business Day and
shall pay over any amount it receives in respect of Cardholder Payments which
cannot be identified on the day of receipt as soon as reasonably practicable.

 

6.4

If either party is late in making a payment to the other under clauses 6.2 or
6.3, interest will (save where such late payment is caused by an act, omission,
failure or default of that party’s bankers or a failure in the banking system
generally) be payable at the base rate from time to time of the Seller on the
amount unpaid until payment. The Seller may set off

 

- 24 -



--------------------------------------------------------------------------------

 

against the amount due to Raphael Bank as CCIA’s designee in respect of
Cardholder Payments, the amount due from Raphael Bank as CCIA’s designee in
respect of the Daily Settlement Amount.

 

6.5   (a)      For a period of 24 months after the Assignment Date, the Seller
shall provide reasonable assistance to CCIA in relation to a securitisation of
the Credit Card Assets. The Seller shall not be required to make the Seller’s
personnel available to attend investor road shows in relation to such a
securitisation and CCIA shall pay all out of pocket expenses incurred by the
Seller in connection with this clause.

 

  (b) The Purchasers undertake to the Seller that no reference will be made in
any offering circular or memorandum or other document prepared for the purposes
of securitisation of the Credit Card Assets to any Seller’s Group Company
providing information or accepting any responsibility for information contained
in such circular, memorandum or other document.

 

  (c) The Seller shall not have any liability for any Losses incurred by CCIA or
any other person in connection with any assistance provided pursuant to this
clause 6.5 save in the case of fraud or fraudulent misrepresentation.

 

6.6 With effect from the date of this Agreement, the Seller shall not take any
actions in its capacity as originator or acquirer of the Cardholder Agreements
which may adversely affect the ability of CompuCredit UK, CCIA or Raphael Bank
to exercise or enforce any rights of CompuCredit UK, CCIA or Raphael Bank under
the Cardholder Agreements including failing to maintain its CCA licence,
amending (or purporting to amend) the terms and conditions applicable to any
Cardholder Agreement or making any other communication to the Cardholders in
their capacity as Cardholders without the prior written consent of CCIA;
provided that for the avoidance of doubt the Seller may take any action it is
directed to take by CCIA either under this Agreement or the Transitional
Services Agreement.

 

6.7 With effect from Credit Card Completion, and without prejudice to clause
11.1, the Seller and the Purchasers agree that Raphael Bank as CCIA’s designee,
will be appointed to perform, on behalf of the Seller, all of the obligations of
the Seller under the Cardholder Agreements to be discharged after Credit Card
Completion (including in respect of Raphael Bank as CCIA’s designee, the
Seller’s obligation to provide credit on use of a Credit Card and to honour the
terms and conditions of the Cardholder Agreements).

 

6.8 The Seller shall continue to provide in-branch payment facilities in respect
of the Sale Accounts and new Monument branded accounts at branches of its retail
banking business in the UK for a period of 24 months from Credit Card Completion
at a charge of 50.5 pence per payment on a Sale Account or any new Monument
branded accounts which shall be payable by CCIA to the Seller. Such in-branch
payment facilities shall be operated in the same manner and to the same standard
as in the three months prior to the date of this Agreement, save where the
Seller proposes to make a change in the way that it provides in-branch payment
facilities to the holders of credit cards issued by it generally (except that
such a change shall not include withdrawal of such in-branch payment
facilities), it shall notify CCIA as soon as reasonably practicable and in any
event within 20 Business Days prior to making such change and from the date of
such change the in-branch payment facilities offered to CCIA (or Raphael Bank as
CCIA’s designee) will be operated in the same manner as those offered by the
Seller to the holders of credit cards issued by it. CCIA (or Raphael Bank as
CCIA’s designee) may, during this period, negotiate with the Seller to provide
an on-going in-branch payment facility (and such on-going in-branch payment
facility may commence before the expiration of the 24 month period referred to
in this clause). If the on-going in-branch payment facility does commence prior
to the expiration of the 24 month period, the Seller shall have no further
obligation under this clause from the date of commencement of such facility.

 

- 25 -



--------------------------------------------------------------------------------

7. REIMBURSEMENT AND POST CLOSING PAYMENTS

 

7.1 In the event that at any time on or prior to:

 

  (a) the last day of the sixth month following Credit Card Completion CCIA
notifies the Seller in writing that any Monument branded account included on the
Signing Date Account List is a Monument branded account which should have been
classified as an Excluded Account or was a Charged-Off Account; or

 

  (b) the last day of the eighth month following Credit Card Completion CCIA
notifies the Seller in writing that any Monument branded account included on the
Signing Date Account List is a Monument branded account which should have been
classified as an Excluded Account by falling within sub-paragraph (ii) of
paragraph (i) of the definition of Excluded Accounts,

and so should not have been included in the Signing Date Account List nor
assigned pursuant to clause 2.1 of this Agreement and the Legal Assignment of
Assets, and such Monument branded account is then agreed by the Seller and CCIA
(both acting reasonably) or is otherwise determined to be an Excluded Account or
a Charged-Off Account (each such account being a “Covered Account”) then,
following such agreement or determination, CCIA may require the Seller to pay
CCIA an amount equal to the Covered Account Reimbursement Amount, calculated in
the manner set forth in clause 7.4.

 

7.2 On or before the fifteenth Business Day of every month, beginning April 2007
through the fifteenth Business Day of the month which is one month after the
relevant month specified in clause 7.1(a) or 7.1(b) following Credit Card
Completion, CCIA shall provide the Seller with a monthly statement setting forth
the Covered Account Reimbursement Amount (which may include Covered Accounts
identified in that month or in previous months, to the extent not included in a
previous monthly statement) owed by the Seller to CCIA and appropriate
documentation reasonably satisfactory to the Seller establishing CCIA’s right to
reimbursement.

 

7.3

Upon payment of the Covered Account Reimbursement Amount with respect to a
Covered Account, the Seller may direct CCIA in writing to close and write off
such Receivables or such Covered Account or to close and sell the Receivables or
such Covered Account (or to procure that such Receivables or such Covered
Account are closed and written off or closed and sold), as the case may be,
provided that, in the case of a sale, CCIA is not required pursuant to this
clause to procure a sale other than to a person designated by the Seller nor to
accept any liability to such designated purchaser with respect to such sale (and
the Seller shall indemnify CCIA and Raphael Bank and hold them harmless in
respect of all and any liabilities relating to or arising from such sale), to
the extent Seller does not repurchase such Receivables or such Covered Account,
and to cease all collection activity with respect to such Receivables or such
Covered Account to the extent that the Seller and CCIA reasonably determine that
maintaining and collecting on such Receivables or such Covered Account would
give rise to Losses with respect to such Receivables or such Covered Account.
Until such direction, CCIA shall endeavour to continue with any collection
activity with respect to such Receivable or such Covered Account as would be
reasonable in the ordinary course of business. The Seller may elect to require
CCIA to reconvey to the Seller, at the Seller’s cost and expense, the
Receivables in such Covered Account and all other Credit Card Assets relating to
such Covered Account (or to procure that the Receivables in such Covered Account
and all other Credit Card Assets relating to such Covered Account are

 

- 26 -



--------------------------------------------------------------------------------

 

reconveyed to the Seller, at the Seller’s cost and expense). If requested to do
so by CCIA, the Seller shall be required to repurchase a Covered Account if it
falls under paragraph (d) of the definition of “Excluded Accounts”.

 

7.4 The Covered Account Reimbursement Amount for the Receivables in each Covered
Account shall be an amount equal to the sum of (i) the portion of the Purchase
Price paid in connection with such Covered Account plus (ii) the Daily
Settlement Amount for such Covered Account, less (iii) any collections or sale
proceeds received by CCIA (or Raphael Bank as its designee) in respect of the
Covered Account.

 

7.5 If:

 

  (a) the Seller is debited by the Card Scheme Association after the Cut-Off
Time for a chargeback in respect of which the Seller provided a Cardholder with
a credit on a Sale Account prior to the Cut-Off Time and the total amount of
such debit has not been applied to the Pre-Signing Receivables in calculating
the Credit Card Purchase Price pursuant to clause 3, then CCIA agrees to pay to
the Seller an amount equal to (A) 88% in the case of an account treated as a
tranche B account in the Signing Statement or (B) 21.5% in the case of an
account treated as a tranche C account in the Signing Statement, in each case
multiplied by the amount of such debit (to the extent that it has not been
applied to the Pre-Signing Receivables in calculating the Credit Card Purchase
Price pursuant to clause 3) by the Card Scheme Association; or

 

  (b) a cheque from a Cardholder in payment of amounts owed on a Sale Account,
which was credited to such Sale Account prior to the Cut-Off Time, is returned
unpaid by the drawee after the Cut-Off Time and the total amount of the returned
cheque has not been applied to the Pre-Signing Receivables in calculating the
Credit Card Purchase Price pursuant to clause 3, then CCIA agrees to pay to the
Seller an amount equal to (A) 88% in the case of an account treated as a tranche
B account in the Signing Statement or (B) 21.5% in the case of an account
treated as a tranche C account in the Signing Statement, in each case multiplied
by the amount of such returned cheque (to the extent that it has not been
applied to the Pre-Signing Receivables in calculating the Credit Card Purchase
Price pursuant to clause 3); or

 

  (c) CCIA or Raphael Bank as its designee or the Seller provides a credit on a
Sale Account after the Cut-Off Time relating to a transaction which occurred
prior to the Cut-Off Time pursuant to the Policies and Procedures or the
policies and procedures of CompuCredit UK, as applicable, in compliance with all
Applicable Laws and the by-laws, rules and regulations of the Card Scheme
Association, with respect to the use of a Sale Account by a person other than
the Cardholder who did not have actual, implied or apparent authority for such
use and from which the Cardholder received no benefit prior to the Cut-Off Time
and the total amount of such credit has not been applied to the Pre-Signing
Receivables in calculating the Credit Card Purchase Price pursuant to clause 3,
then the Seller agrees to pay CCIA an amount equal to (A) 88% in the case of an
account treated as a tranche B account in the Signing Statement or (B) 21.5% in
the case of an account treated as a tranche C account in the Signing Statement,
in each case multiplied by the amount of such credit (to the extent that it has
not been applied to the Pre-Signing Receivables in calculating the Credit Card
Purchase Price pursuant to clause 3), provided that if such credit is reversed
CCIA agrees to repay to the Seller the amount paid by the Seller with respect to
such credit and if CCIA or Raphael Bank as CCIA’s designee receives an amount in
recovery of such credit, CCIA agrees to repay to the Seller the amount of such
recovery; or

 

- 27 -



--------------------------------------------------------------------------------

  (d) an amount received by the Seller prior to the Cut-Off Time and held in a
suspense account at the Cut-Off Time is identified after the Cut-off Time as
being a payment which should be posted to a Sale Account and the total amount of
such payment has not been applied to the Pre-Signing Receivables in calculating
the Credit Card Purchase Price pursuant to clause 3, then the Seller agrees to
pay CCIA an amount equal to (A) 88% in the case of an account treated as a
tranche B account in the Signing Statement or (B) 21.5% in the case of an
account treated as a tranche C account in the Signing Statement, in each case
multiplied by the amount of the payment and CCIA agrees to credit the relevant
Sale Account with the total amount of the payment.

 

7.6 Each of the events in clause 7.5 shall be a “Post Closing Payment Event” and
the amounts determined above may be netted together to result in either a net
amount due to Seller or a net amount due to CCIA.

 

7.7 Any party with knowledge of any facts relating to any Post Closing Payment
Event shall provide, or cause to be provided, to the other party written notice
and supporting documentation (to the extent available to such party) in a
monthly request. Seller or CCIA (or Raphael Bank as CCIA’s designee), as the
case may be, shall, within five (5) Business Days after receipt of such monthly
request, reimburse the other party, in immediately available funds, for the
amount of said adjustment together with an additional amount equal to the
product of (i) such reimbursed amount, multiplied by (ii) the base rate of the
Seller from time to time, divided by (iii) 365, multiplied by the number of days
during the period from and including the date on which such event occurs through
and excluding the date of reimbursement. Notwithstanding the foregoing, the
parties agree that this clause 7.7 shall be implemented fairly and equitably so
as to avoid the double payment or failure to pay any amount which would result
in the unjust enrichment of any party pursuant to the terms hereof. In
particular, if payment of the Daily Settlement Amount or a debit or credit for a
returned cheque has taken into account the amount of any debit or credit which
falls within clause 7.5, the determination of amounts payable under clause 7.5
shall be calculated on the basis that the Seller and CCIA should be in the same
position as if inclusion of the relevant debit or credit in the Daily Settlement
Amount or debit or credit for a returned cheque had not taken place.

 

7.8 None of the limitations set out in Schedule 14 shall apply to a Claim for
payment of the Covered Account Reimbursement Amount.

 

7.9 Any payments made pursuant to this clause 7 shall be deemed to be a
repayment of the Purchase Price.

 

8. VAT

 

8.1 Save where expressly provided to the contrary, all amounts payable under
this Agreement are exclusive of VAT chargeable on the supply or supplies for
which such amounts (or any part of such amounts) are consideration for VAT
purposes.

 

8.2 Where, under the terms of this Agreement, any person (the “Supplier”) makes
or is deemed to make a supply to any other person (the “Recipient”) for VAT
purposes and VAT is or becomes chargeable on such supply, the Recipient shall
pay to the Supplier an amount equal to such VAT:

 

  (a) where the consideration for such supply consists wholly of money, at the
same time as paying such consideration; or

 

  (b) where the consideration does not consist wholly of money, on or before the
later of the date 14 days after the date on which such VAT is demanded in
writing or when the supply is made, provided that the Recipient shall first have
received a VAT invoice containing the details prescribed in Regulation 14 of the
VAT Regulations in respect of the supply.

 

- 28 -



--------------------------------------------------------------------------------

8.3 The parties intend and believe that the sale of the Infrastructure Assets to
CompuCredit UK and the sale of the Credit Card Assets referred to in clause 2.2
to CCIA will be chargeable to VAT at the standard rate and the sale of the
Credit Card Assets referred to in clause 2.1 to Raphael Bank as CCIA’s designee
shall be exempt for VAT purposes.

 

8.4 Where, under this Agreement, any person (the “Payer”) is required to
reimburse any other person (the “Payee”) for any cost, fee, charge, disbursement
or expense (or any proportion of it), the Payer shall also reimburse the Payee
for any part of such cost, fee, charge, disbursement or expense (or proportion
of it) which represents VAT, save to the extent that the Payee is entitled to
recover such VAT by way of credit or repayment from HM Revenue and Customs.

 

8.5 Where the Payer has reimbursed the Payee for any amount under clause 8.4 and
it transpires that the Payee is entitled to recover such VAT by way of credit or
repayment, the Payee shall immediately repay such amount to the Payer.

 

9. WARRANTIES

 

9.1 The Seller warrants to the Purchasers in the terms of the Warranties as at
the date of this Agreement.

 

9.2 The Purchasers and the Guarantor warrant to the Seller in the terms of the
Purchasers’ Warranties as at the date of this Agreement.

 

9.3 In relation to the Warranties it is expressly agreed that:

 

  (a) the Category 1 Warranties are given subject to no disclosures; and

 

  (b) the Category 2 Warranties and the Category 3 Warranties are given subject
to the matters fairly disclosed in the Disclosure Letter and the Disclosure
Documents.

For these purposes “fairly disclosed” means if, on a review of the Disclosure
Letter and/or the Disclosure Documents (as appropriate), a reasonable purchaser
would be or would reasonably be expected to be aware of the specific fact,
matter or other information and be in a position to make a reasonably informed
assessment of the fact, matter or other information.

 

9.4 In relation to the Category 1 Warranties, the Seller expressly agrees that
the actual or constructive knowledge on the part of any member of the
Purchaser’s Group or any agent or adviser of any such member shall not qualify
such Warranty and no such knowledge shall prejudice any Claim or operate so as
to reduce any amount recoverable in respect of a breach of such Warranty. In
relation to the Category 2 Warranties and the Category 3 Warranties, the Seller
expressly agrees that the actual or constructive knowledge on the part of any
member of the Purchasers’ Group or any agent or adviser of any such member shall
not qualify such Warranty save only for matters fairly disclosed in the
Disclosure Letter and the Disclosure Documents and no such knowledge shall
prejudice any Claim or operate so as to reduce any amount recoverable in respect
of a breach of such Warranties. In each case, it is expressly agreed that any
Warranty Claim shall be determined and the damages flowing from any breach of
Warranty shall also be determined without regard to any actual or constructive
knowledge save only as aforesaid.

 

9.5

Save as expressly provided in this Agreement, each of the Warranties set out in
each paragraph of Schedule 2 and each of the Purchasers’ Warranties set out in
each

 

- 29 -



--------------------------------------------------------------------------------

 

paragraph of Schedule 3 shall be separate and independent and shall not be
limited by reference to any other Warranty or Purchasers’ Warranty or any other
provision of this Agreement.

 

9.6 Liability under any Warranty or any other provision of this Agreement shall
not be confined to breaches discovered before Final Completion nor in any way be
modified or discharged by Credit Card Completion, Completion or Final Completion
and neither Credit Card Completion nor Completion nor Final Completion shall in
any way constitute a waiver of any party’s rights.

 

9.7 For the purposes of the Warranties, where a Warranty is qualified by
reference to the Seller’s knowledge or awareness then the Seller’s knowledge or
awareness shall be deemed to be the actual knowledge or awareness of those
persons referred to in Schedule 4.

 

9.8 The sole remedy of the Purchasers for any breach of Warranty shall be an
action for damages and the Purchasers shall not be entitled to recover damages
in tort or for misrepresentation (other than fraud or fraudulent
misrepresentation).

 

9.9 Limitations on the Seller’s Liability for a Warranty Claim are set out in
Schedule 14.

 

9.10 Save in the event of any fraud, fraudulent misrepresentation or wilful
default on the part of the relevant Transferring Employee, the Seller agrees
with CompuCredit UK and each Transferring Employee to waive any rights or claims
which it may have in respect of any misrepresentation, inaccuracy or omission in
or from any information or advice supplied or given by such employee in
connection with the giving of the Warranties and the preparation of the
Disclosure Letter. The provisions of this subparagraph:

 

  (a) may with the prior written consent of CompuCredit UK be enforced by any
Transferring Employee against the Seller under the Contracts (Rights of Third
Parties) Act 1999; and

 

  (b) may be varied or terminated by agreement between the Seller and
CompuCredit UK (and CompuCredit UK may also release or compromise in whole or in
part any liability in respect of rights or claims contemplated by this
subparagraph) without the consent of any such Transferring Employee.

 

10. LIMITATION ON CLAIMS

The provisions of Schedule 14 set out limitations on the Liability of the Seller
and the Purchasers for Claims.

 

11. ASSUMPTION OF ASSUMED LIABILITIES AND APPORTIONMENT OF BUSINESS
RESPONSIBILITY

 

11.1 On the terms and subject to the conditions in this Agreement, the Seller
directs and CCIA agrees that it shall procure that Raphael Bank as CCIA’s
designee shall, upon Credit Card Completion, assume and thereafter pay,
discharge and perform in accordance with their respective terms when due on the
Seller’s behalf the following Liabilities and obligations of the Seller, but
only to the extent they relate exclusively to the Credit Card Assets:

 

  (a)

all duties and obligations under the Cardholder Agreements arising on or after
the Cut-Off Time, including in respect of Raphael Bank as CCIA’s designee the
obligation to provide credit on use of a Credit Card and to honour the terms and
conditions of the Cardholder Agreements (but without prejudice to any possible
or actual Warranty Claim), and including all Liabilities arising after the
Cut-Off Time under the CCA, but for the avoidance of doubt excepting all
Liabilities related to

 

- 30 -



--------------------------------------------------------------------------------

 

events occurring before the Cut-Off Time (including any claims made by a
Cardholder in respect of the enforceability or lawfulness of any default charges
made under any relevant Sale Account before the Cut-Off Time) for which the
Seller shall be solely responsible and subject to clause 11.1(b) and 11.2;

 

  (b) any Liability of the Seller in relation to claims by Cardholders pursuant
to section 75 of the CCA arising in connection with a purchase made before or
after the Cut-Off Time, provided the Seller will indemnify and hold CCIA (and/or
Raphael Bank as CCIA’s designee) harmless for any Losses in accordance with
clause 11.2; and

 

  (c) any and all fines or charges imposed at any time on or after the Cut-Off
Time by any Card Scheme Association in connection with the ownership of the Sale
Accounts, provided the Seller will indemnify and hold CCIA (and/or Raphael Bank
as CCIA’s designee) harmless for any Losses in accordance with clause 11.2;

 

  (d) any charge-back or credit with respect to the account activity of the Sale
Accounts after the Cut-Off Time, provided that the Seller will indemnify and
hold CCIA (and/or Raphael Bank as CCIA’s designee) harmless for any Losses in
accordance with clause 11.2; and

 

  (e) Credit Card Credit Balances subsisting at the Cut-Off Time and future
Credit Card Credit Balances in each case arising under the Sale Accounts,

The Purchasers shall upon Completion assume as at the Completion Date and shall
thereafter pay, discharge and perform in accordance with their respective terms
when due all duties and obligations in respect of which accruals have been made
as part of the Infrastructure Assets Apportionment Statement or the Information
Technology Infrastructure Assets Apportionment Statement but only to the extent
they relate exclusively to the Business and the Infrastructure Assets in
accordance with clauses 11.4 and 11.9.

The Liabilities and obligations expressly assumed by the Purchasers pursuant to
this clause 11.1 shall collectively be known as the “Assumed Liabilities” and
the Purchasers shall indemnify and hold the Seller harmless against any Losses
relating to any Assumed Liabilities except any Losses to the extent that such
Losses fall within the scope of the indemnity provided by the Seller in clause
11.2. For the avoidance of doubt, the Assumed Liabilities shall not include any
Liabilities of the Seller or any member of the Seller’s Group for Taxation
relating to the Business, for any Liabilities relating to any other business of
the Seller or any member of the Seller’s Group or, save as expressly set out in
this clause 11.1, Liabilities arising prior to the Cut-Off Time (including in
relation to any claim made by a Cardholder in respect of the enforceability or
lawfulness of any default charges made under any Sale Account before the Cut-Off
Time).

 

11.2 The Liabilities and obligations of the Seller in respect of the Business
and Assets which are not Assumed Liabilities or Post Closing Payment Events
pursuant to clause 7.5 and any Liabilities relating to any other business of the
Seller or any member of the Seller’s Group, any Liability for which the Seller
is liable for under the Infrastructure Assets Apportionment Statement or the
Information Technology Infrastructure Assets Apportionment Statement and, save
as expressly set out in clause 11.1, for Liabilities arising prior to the
Cut-Off Time shall collectively be known as “Retained Liabilities”. For the
avoidance of doubt, the Seller shall remain liable for and shall pay, discharge
and perform in accordance with their respective terms when due all Retained
Liabilities and shall indemnify and hold the Purchasers (and Raphael Bank as
CCIA’s designee) harmless against any Losses relating to any Retained
Liabilities and in relation to the following Liabilities:

 

  (a) all Liabilities in relation to duties and obligations under the Cardholder
Agreements which were due to be undertaken or discharged before the Cut-Off
Time, including the obligation to provide credit on use of a Credit Card and to
honour the terms and conditions of the Cardholder Agreements, and including all
Liabilities arising before the Cut-Off Time under the CCA;

 

- 31 -



--------------------------------------------------------------------------------

  (b) any Liability in relation to claims by Cardholders pursuant to section 75
of the CCA arising in connection with a purchase made before the Cut-Off Time;

 

  (c) any Liability in relation to charge-backs or credits (whether direct debit
or otherwise) with respect to the account activity on the Sale Accounts before
the Cut-Off Time;

 

  (d) any Liability in relation to any and all fines or charges imposed at any
time in relation to acts or omissions before the Cut-Off Time by any Card Scheme
Association in connection with the ownership of the Sale Accounts;

 

  (e) any liability in relation to any claim by a Cardholder in respect of the
enforceability or lawfulness of any default charge made under any relevant Sale
Account before the Cut-Off Time, provided that the Purchasers will deal with
such claims under clause 11.12; and

 

  (f) any Liability which the Seller is responsible for pursuant to the
Infrastructure Assets Apportionment Statement,

provided that to the extent that clause 7.5 applies to any Liability arising
under clauses 11.2(b) or 11.2(c), such Liability shall be dealt with pursuant to
that clause.

 

11.3 Subject to the terms of this Agreement, the Assumed Liabilities are assumed
by the Purchasers (who may procure that Raphael Bank as CCIA’s designee assumes
and/or discharges the Assumed Liabilities or any of them), in so far as legally
permitted, subject to, and so that the Purchasers shall have and be entitled to
the benefit of, the same rights, powers, remedies, claims, defences,
obligations, conditions and incidents (including rights of set-off and
counterclaim) as the Seller would have enjoyed had the Assumed Liabilities not
been assumed by the Purchasers (or Raphael Bank if applicable).

 

11.4 All income, expenses and outgoings relating to the Infrastructure Assets
(excluding the Information Technology Infrastructure Assets) which are recurring
or periodic in nature shall be apportioned on a time basis between the
Purchasers and the Seller, such that:

 

  (a) the Seller is entitled to the income and is responsible for the expenses
and outgoings relating to the period ending immediately prior to the Completion
Date (with respect to the Business and the Infrastructure Assets other than the
Information Technology Infrastructure Assets); and

 

  (b) CompuCredit UK is entitled to the income and responsible for the expenses
and outgoings relating to the period commencing on the Completion Date (with
respect to the Business and the Infrastructure Assets other than the Information
Technology Infrastructure Assets).

 

11.5 All sums to be paid by either party in accordance with clauses 11.4(a) and
(b) shall be identified in a statement to be drawn up in accordance with clause
11.6 (the “Infrastructure Assets Apportionment Statement”).

 

11.6

The draft Infrastructure Assets Apportionment Statement shall be prepared by the
Seller and shall identify the items to be apportioned as at the Completion in
accordance with clause 11.4. The provisions of Part B of Schedule 1 shall apply
mutatis mutandis to the draft Infrastructure Assets Apportionment Statement save
that all references to the

 

- 32 -



--------------------------------------------------------------------------------

 

Signing Statement shall be replaced by Infrastructure Assets Apportionment
Statement and all references to Credit Card Completion shall be replaced by
Completion in the case of the Infrastructure Assets Apportionment Statement.

 

11.7 All apportionments to be made under clause 11.6 shall be paid by the Seller
to the Purchasers or by the Purchasers to the Seller (as applicable) within five
Business Days after the Infrastructure Assets Apportionment Statement has been
finally agreed or determined in accordance with Part B of Schedule 1 in cash by
telegraphic transfer into the Purchasers’ Account or into the Seller’s Account
(as applicable).

 

11.8 Any income relating to the Infrastructure Assets received by a party to
which another party is entitled following Completion shall be held on trust by
that party for the other until payment in accordance with clause 11.7 or, if
received after a payment has been made in accordance with clause 11.7, such
income shall be paid to the other party in cash by telegraphic transfer into the
Purchasers’ Account or into the Seller’s Account (as applicable) within five
Business Days of the relevant party’s receipt of the relevant income. Any
payment received by the Seller after Credit Card Completion relating to the
Receivables shall be held on trust by the Seller and paid into the Purchasers’
Account as soon as possible and, in any event, within five Business Days of
receipt.

 

11.9 All income, expenses and outgoings relating to the Information Technology
Infrastructure Assets which are recurring or periodic in nature shall be
apportioned on a time basis between the Purchasers and the Seller, such that:

 

  (a) the Seller is entitled to the income and is responsible for the expenses
and outgoings relating to the period ending immediately prior to the Final
Completion Date (with respect to the Information Technology Infrastructure
Assets); and

 

  (b) CompuCredit UK is entitled to the income and responsible for the expenses
and outgoings relating to the period commencing on the Final Completion Date
(with respect to the Information Technology Infrastructure Assets.

 

11.10 All sums to be paid by either party in accordance with clauses 11.9(a) and
(b) shall be identified in a statement to be drawn up in accordance with clause
11.11 (the “Information Technology Infrastructure Assets Apportionment
Statement”).

 

11.11 The draft Information Infrastructure Assets Apportionment Statement shall
be prepared by the Seller and shall identify the items to be apportioned as at
the Final Completion in accordance with clause 11.9. The provisions of Part B of
Schedule 1 shall apply mutatis mutandis to the draft Information Technology
Infrastructure Assets Apportionment Statement save that all references to the
Signing Statement shall be replaced by Information Technology Infrastructure
Assets Apportionment Statement and all references to Credit Card Completion
shall be replaced by Final Completion in the case of the Information Technology
Infrastructure Assets Apportionment Statement.

 

11.12 All apportionments to be made under clause 11.9 shall be paid by the
Seller to the Purchasers or by the Purchasers to the Seller (as applicable)
within five Business Days after the Information Technology Infrastructure Assets
Apportionment Statement has been finally agreed or determined in accordance with
Part B of Schedule 1 in cash by telegraphic transfer into the Purchasers’
Account or into the Seller’s Account (as applicable).

 

11.13 Any income relating to the Information Technology Infrastructure Assets
received by a party to which another party is entitled following Final
Completion shall be held on trust by that party for the other until payment in
accordance with clause 11.12 or, if received after a payment has been made in
accordance with clause 11.12, such income shall be paid to the other party in
cash by telegraphic transfer into the Purchasers’ Account or into the Seller’s
Account (as applicable) within five Business Days of the relevant party’s
receipt of the relevant income.

 

- 33 -



--------------------------------------------------------------------------------

11.14 All amounts paid to the Purchasers and due under any contract in respect
of commissions relating to the renewal or continuation of cover of insurance
products to the Cardholders where such renewal or continuation of cover relates
to an insurance product sold to that Cardholder prior to Credit Card Completion,
shall from Credit Card Completion be held by the Purchasers on trust and for the
account of the Seller and transferred by the Purchasers to the Seller as soon as
reasonably practicable and in any event within five Business Days.

 

11.15 All amounts paid to the Seller and due under any contract in respect of
commissions relating to the renewal or continuation of cover of insurance
products to the Cardholders where such renewal or continuation of cover relates
to an insurance product sold to that Cardholder on or after Credit Card
Completion, shall from Credit Card Completion be held by the Seller on trust and
for the account of the Purchasers and transferred by the Seller to the
Purchasers as soon as reasonably practicable and in any event within five
Business Days.

 

11.16 The Purchaser and the Seller shall use their reasonable endeavours to
agree within three months of Credit Card Completion a commercially reasonable
method to identify payments due to the Purchasers or the Seller pursuant to
clauses 11.14 or 11.15 and if the Purchasers and the Seller are unable to agree
such a method within such time period, clauses 11.14 and 11.15 shall be deemed
to not have created any obligation on either of the Purchasers or the Seller.

 

11.17 The provisions of Schedule 12 shall apply to any claims by a Cardholder in
respect of the enforceability or lawfulness of any default charge made under any
Sale Account before the Cut-Off Time.

 

12. EMPLOYEES

 

12.1 The Seller and CompuCredit UK acknowledge and agree that the TUPE
Regulations apply to the transaction contemplated by this Agreement and the
Transitional Services Agreement and that the contract of employment of each
Transferring Employee will have effect from the Services Assumption Date as if
originally made between CompuCredit UK and the Transferring Employee (except in
relation to pension benefits which are to be provided in accordance with the
terms of Schedule 7) and that the collective agreements listed in Supplementary
Section I Doc. I.40 of the Disclosure Documents shall have effect between
CompuCredit UK and the relevant trade union. CompuCredit UK further acknowledges
its intention to continue to recognise Amicus as provided in the procedural
agreement set out in File 23 Document I.015 in the Disclosure Documents.

 

12.2 In connection with the transfer under clause 12.1, the parties agree that
the Seller will perform and discharge all its obligations in respect of the
Transferring Employees and their representatives relating to the period before
the Services Assumption Date. The Seller will indemnify CompuCredit UK against
all Losses arising from the Seller’s failure to perform and discharge any such
obligations and against any Losses in respect of the Transferring Employees
arising from or as a result of:

 

  (a) any act of or omission by the Seller or the Seller’s Group occurring
before the Services Assumption Date save simply for the accrual of service
before that date; and

 

  (b) any failure by the Seller or the Seller’s Group to comply with any
requirement of Regulation 13 of the TUPE Regulations except to the extent that
such complaint is caused by or related to a failure by CompuCredit UK to comply
with Regulation 13(4) of the TUPE Regulations.

 

- 34 -



--------------------------------------------------------------------------------

12.3 CompuCredit UK will perform and discharge all obligations in respect of the
Transferring Employees for its own account on and after the Services Assumption
Date. The Purchasers will indemnify the Seller and each Seller’s Group Company
from and against all Losses arising from CompuCredit UK’s failure to perform and
discharge any such obligation and against all Losses arising out of or as a
result of:

 

  (a) any act or omission by CompuCredit UK or a Purchasers’ Group Company
relating to a Transferring Employee occurring on or after the Services
Assumption Date;

 

  (b) any act of discrimination by CompuCredit UK or a Purchaser Group Company
relating to a Relevant Employee prior to the Services Assumption Date or any act
by CompuCredit UK or a Purchasers Group Company which causes a Relevant Employee
to resign and claim constructive dismissal, as a direct consequence of that act
(the “Act”), where both the Act and the resignation occur prior to the Services
Assumption Date;

 

  (c) subject to clause 12.15, all emoluments and outgoings in relation to the
Transferring Employees (including without limitation all salaries or wages,
bonuses, PAYE, national insurance contributions, pension contributions and
otherwise) arising on or after the Services Assumption Date in relation to the
period after the relevant Services Assumption Date;

 

  (d) any claim arising out of the provision of, or proposal by, CompuCredit UK
or a Purchasers’ Group Company to offer or effect any change to any benefit,
term or condition or working condition of any Transferring Employee arising on
or after the Services Assumption Date;

 

  (e) any failure by CompuCredit UK to comply with Regulation 13(4) of the TUPE
Regulations in respect of the transfer of the Transferring Employees on or after
the Services Assumption Date;

 

  (f) any statement communicated or action done in respect of any Relevant
Employee by CompuCredit UK or any Purchasers’ Group Company up to and including
the Services Assumption Date, which has not been discussed in advance with the
Seller in accordance with the principles set out in clauses 6.1 to 6.3 of the
Transitional Services Agreement;

 

  (g) any claim by an employee who would have been an Transferring Employee but
for the termination of his employment before the Services Assumption Date by
reason of his resignation in connection with any actual or proposed measure
(including a proposed change or changes in that employee’s working conditions)
which CompuCredit UK or a Purchasers’ Group Company has expressed an intention
to take in respect of that employee or any group of employees which includes
that employee

 

12.4

 

  (a)

Subject to clause 12.15 and the provisions of the Transitional Services
Agreement, as at the Services Assumption Date, all emoluments and outgoings
under or in connection with the Transferring Employees (including without
limitation salaries or wages, bonuses, PAYE, employer’s national insurance
contributions and pension contributions in respect of any pensionable service or
otherwise) (the “Transferring Employees’ Costs”) shall be apportioned pro rata
in respect of the period prior to the Services Assumption Date and after the

 

- 35 -



--------------------------------------------------------------------------------

 

Services Assumption Date between the Seller and CompuCredit UK (whether or not
payable prior to or after the Services Assumption Date) provided that the amount
of Transferring Employees’ Costs comprising bonuses which are apportioned to the
Seller shall not exceed the Bonus Cap.

 

  (b) Clause 12.4(a) shall be without prejudice to CompuCredit UK’s liability to
pay any Transferring Employees’ Costs properly due to the Seller as “Charges”
within the meaning of the Transitional Services Agreement provided that the
Purchasers shall not be liable to the Seller more than once in respect of the
same Transferring Employees’ Costs.

 

  (c) All sums to be paid by either party in accordance with clause 12.4(a)
shall be identified in one or more statements to be drawn up in accordance with
clause 12.4(d) (the “Transferring Employees’ Costs Statement”).

 

  (d) The draft Transferring Employees’ Costs Statement shall be prepared by the
Purchasers and shall identify the items to be apportioned in accordance with
clause 12.4(a). Bonuses may be included in the draft Transferring Employees’
Costs Statement only to the extent paid. The provisions of paragraphs 3 and 4 of
Part B of Schedule 1 shall apply mutatis mutandis to the draft Transferring
Employees’ Costs Statement save that all references to the Signing Statement
shall be replaced by references to the Transferring Employees’ Costs Statement,
all references to the Seller shall be replaced by references to the Purchasers,
all references to the Purchasers shall be replaced by references to the Seller
and all references to Credit Card Completion shall be replaced by references to
the relevant Services Assumption Date (in relation to all Transferring
Employees’ Costs other than bonuses) and the relevant date on which the bonus is
paid (in relation to bonuses).

 

  (e) All apportionments to be made under clause 12.4(a) shall be paid by the
Seller to the Purchasers or by the Purchasers to the Seller (as applicable)
within five Business Days after the Transferring Employees’ Costs Statement has
been finally agreed or determined in accordance with Part B of Schedule 1 in
cash by telegraphic transfer into the Purchasers’ Account or into the Seller’s
Account (as applicable).

 

  (f) The Purchasers will acknowledge the accrued holiday entitlement of the
Transferring Employees. The Seller and the Purchasers will agree a schedule of
accrued holiday entitlement prior to each Services Assumption Date (the “Accrued
Holiday Entitlement”). The Seller will then reimburse the Purchasers the Accrued
Holiday Entitlement amount by way of a deduction from that month’s Charge as
defined in Schedule 5 of the Transitional Services Agreement.

 

12.5 If any person other than a Transferring Employee claims that as a result of
this Agreement or the Transitional Services Agreement his contract of employment
has transferred to CompuCredit UK (or to a Purchasers’ Group Company) pursuant
to the TUPE Regulations the following process shall apply:

 

  (a) CompuCredit UK shall notify the Seller in writing within seven days of
becoming aware of that fact (“Notification”);

 

  (b) to the extent that such person claims to be employed by CompuCredit UK or
a Purchasers’ Group Company, CompuCredit UK or a Purchasers’ Group Company may
at its discretion accept such person’s claim;

 

  (c)

within 21 days of Notification, provided CompuCredit UK has not accepted such
person’s claim the Seller may or may procure that a member of the Seller’s Group

 

- 36 -



--------------------------------------------------------------------------------

 

will offer employment to such person or may take at its own cost such other
steps as it feels necessary to effect a written withdrawal of the claim. If such
offer of employment is accepted, CompuCredit UK shall (or if applicable shall
procure that CompuCredit UK’s Group Company) immediately release the person from
its employment.

 

12.6 If a Transferring Employee claims that as a result of this Agreement his
contract of employment has not transferred to CompuCredit UK (or to a
Purchasers’ Group Company) pursuant to the TUPE Regulations the following
process shall apply;

 

  (a) the Seller shall notify CompuCredit UK in writing within seven days of
becoming aware of that fact (“Notification”);

 

  (b) to the extent that such person claims to be employed by the Seller or a
Seller’s Group Company, the Seller or a Seller’s Group Company may at its
discretion accept such person’s claim;

within 21 days of Notification, provided the Seller has not accepted such
person’s claim CompuCredit UK may or may procure that a Purchasers’ Group
Company will offer employment to such person or may take at its own cost such
other steps as it feels necessary to effect a written withdrawal of the claim.
If such offer of employment is accepted, the Seller shall (or if applicable
shall procure that the Seller’s Group Company shall) immediately release the
person from its employment.

 

12.7 If no such offer of employment pursuant to clause 12.5 has been made or
procured to be made by the Seller or such offer has been made but not accepted
or if such person has failed to withdraw the claim, then CompuCredit UK or
CompuCredit UK’s Group Company may terminate the employment of such person
within seven days of the expiry of that 28 day period from Notification.

 

12.8 If no such offer of employment pursuant to clause 12.6 has been made or
procured to be made by CompuCredit UK or such offer has been made but not
accepted or if such Transferring Employee has failed to withdraw the claim, then
the Seller or the Seller’s Group Company may terminate the employment of such
person within seven days of the expiry of that 28 day period from Notification.

 

12.9 Subject to the provisions of clause 12.5 and 12.7 being followed (or the
parties acting in any other way as may be agreed between them), the Seller will
indemnify CompuCredit UK against the salary and costs of the contractual
benefits of that person’s employment from the relevant Services Assumption Date
and the termination of that employment by CompuCredit UK’s Group and all other
Losses arising out of any such claim and/or termination.

The indemnity provided in this clause 12.9 shall be limited in the following
ways:

 

  (a) it will cease to apply in relation to any Notification which occurs six
months after the Services Assumption Date;

 

  (b) if any liability under this clause 12.9 arises from and/or is increased
due to any act or omission by CompuCredit UK and/or any CompuCredit UK Personnel
and/or any Purchasers’ Group Company and which is not a claim for unfair
dismissal, the indemnity shall not apply to such proportion of that liability as
is attributable to the act or omission of CompuCredit UK and/or any CompuCredit
UK Personnel and/or any Purchasers’ Group Company.

 

12.10

Subject to the provisions of clause 12.6 being followed (or the parties acting
in any other way as may be agreed between them), the Purchasers will indemnify
the Seller against the salary and costs of the contractual benefits of the
Transferring Employee’s

 

- 37 -



--------------------------------------------------------------------------------

 

employment from the relevant Services Assumption Date and the termination of
that employment by the Seller and all other Losses arising out of such claim
and/or termination;

 

12.11 The indemnity provided in clause 12.10 shall be limited in the following
ways:

 

  (a) it will cease to apply in relation to any Notification which occurs six
months after the Services Assumption Date;

 

  (b) if any liability under clause 12.10 arises from and/or is increased due to
any act or omission by the Seller and/or any Seller Personnel and/or any
Seller’s Group Company and which is not a claim for unfair dismissal, the
indemnity shall not apply to such proportion of that liability as is
attributable to the act or omission of the Seller and/or any Seller Personnel
and/or any Seller’s Group Company.

 

12.12 Prior to the Services Assumption Date the Seller shall, upon reasonable
request by CompuCredit UK and subject to compliance with the Data Protection
Legislation, provide CompuCredit UK with access (on reasonable notice and during
normal working hours) to such relevant employment records as they may reasonably
require and will allow CompuCredit UK to have copies of any such documents. It
is acknowledged that the Seller will be reviewing such records prior to
providing access.

 

12.13 It is acknowledged that in view of clause 5.5(c) and 5.6 CompuCredit UK
does not require the provision of the employee liability information pursuant to
Regulation 11 of the TUPE Regulations and the Purchasers will indemnify and keep
indemnified the Seller against all Losses arising out of or in connection with
CompuCredit UK bringing a claim under Regulation 12 of the TUPE Regulations.

 

12.14 On the Measures Letter, the Purchasers and the Seller agree as follows:

 

  (a) other than minor amendments not affecting the substantive proposals set
out in the Measures Letter, the Purchasers will not deviate from their proposals
as set out in the Measures Letter save with the agreement of the Seller;

 

  (b) paragraph 1 of Schedule 16 shall apply;

 

  (c) the Measures Letter relates to proposals for Transferring Employees only
and, for the avoidance of doubt, will not relate to any employees which
CompuCredit UK hires following the Services Assumption Date including any Key
Personnel or Pool 3 Employees; and

 

  (d) CompuCredit UK intends to comply with its obligations to the Transferring
Employees under the TUPE Regulations.

 

12.15 The Seller agrees to indemnify CompuCredit UK and keep CompuCredit UK
fully indemnified against any and all Liabilities, including any PAYE and
National Insurance contributions, relating to and arising out of the
participation of the Share Plan Employees in the Share Plans. For the avoidance
of doubt, the Seller will account to HM Revenue & Customs for any Secondary
Class 1 National Insurance Contributions due in respect of the participation of
the Share Plan Employees in the Share Plans.

 

13. POST COMPLETION COVENANTS

 

13.1

Except as otherwise specifically provided in this Agreement, on and after Credit
Card Completion, the Completion Date and the Final Completion Date (as
applicable), the Purchasers shall (and shall procure that Raphael Bank as CCIA’s
designee pursuant to clause 11.1 shall), at the Purchasers’ expense, perform
such acts (including procuring the

 

- 38 -



--------------------------------------------------------------------------------

 

necessary assistance of third parties) and execute such documents as may be
reasonably required after Credit Card Completion, Completion or the Final
Completion (as the case may be) by the Seller to relieve and discharge the
Seller from any Assumed Liabilities.

 

13.2 Except as otherwise specifically provided in this Agreement, on and after
Credit Card Completion, the Completion Date and the Final Completion Date (as
applicable), the Seller shall, at the Seller’s expense, perform such acts
(including procuring the necessary assistance of third parties) and execute such
documents as may be reasonably required after Credit Card Completion, Completion
or the Final Completion Date (as the case may be) by the Purchasers to relieve
and discharge the Purchasers from any Retained Liabilities.

 

13.3 The Seller and the Purchasers shall co-operate, to the extent reasonably
requested by the other, in the handling and disposition of any action, suit,
arbitration, proceeding, investigation or regulatory inquiry relating to any of
the Assets and whether or not pending or threatened prior to Credit Card
Completion (with respect to the Credit Card Assets), Completion (with respect to
the Infrastructure Assets other than the Information Technology Infrastructure
Assets) and Final Completion (with respect to the Information Technology
Infrastructure Assets) which arise out of or which are related to any event or
occurrence with respect to the Credit Card Assets prior to Credit Card
Completion, the Infrastructure Assets (other than the Information Technology
Infrastructure Assets) prior to Completion and the Information Technology
Infrastructure Assets prior to Final Completion.

 

13.4 If the Seller becomes aware after Credit Card Completion or Completion (as
applicable) of any claim made or likely to be made against the Seller which
constitutes or is likely to constitute an Assumed Liability, the Seller shall as
soon as reasonably practicable give written notice of that claim to the
Purchasers and shall not admit, compromise, settle, discharge or otherwise deal
with such claim without the prior consent of the Purchasers (such consent not to
be unreasonably withheld or delayed).

 

13.5 Upon becoming aware of any action, suit or proceeding brought by any person
who is not a party to this Agreement which may give rise to a claim or potential
claim under which a party to this Agreement may be entitled to the benefit of an
indemnity under clause 11 and/or clause 12 of this Agreement, the person having
the benefit of that indemnity (the “Indemnified Party”) shall notify the party
liable under that indemnity (the “Indemnifying Party”) by written notice of that
claim, which notice shall include details of the nature and amount, or potential
amount, of that claim.

 

13.6 Subject to paragraphs (a) to (c) below and clause 13.7, an Indemnifying
Party may, at its sole cost and expense, control the defence of any such action,
suit or proceeding. The Indemnified Party shall at all times have the right to
participate fully in the defence of any relevant action, suit or proceeding at
its own expense and the counsel chosen to conduct such defence shall be such
counsel as is reasonably acceptable to the Indemnified Party, provided that:

 

  (a) subject to sub-clause (b) and (c) if, in the Indemnified Party’s
reasonable opinion, the conduct of the relevant action, suit or proceeding (or
any incidental negotiations) has materially prejudiced, or is likely to
materially prejudice, the value of the Receivables or the Goodwill (in the case
of CCIA) or the business of any Seller’s Group Company (in the case of the
Seller) or the business of any Purchasers’ Group Company (in the case of CCIA),
then the relevant Indemnified Party shall control the defence of any such
action, suit or proceeding (at its sole cost);

 

- 39 -



--------------------------------------------------------------------------------

  (b) subject to sub-clause (c), if the conduct of the relevant action, suit or
proceeding (or any incidental negotiations) has materially prejudiced, or is
likely to materially prejudice, both (i) the value of the Receivables or the
Goodwill of the Business or the goodwill of any business of any member of the
Purchaser’s Group and (ii) the goodwill of the business of any member of the
Seller’s Group, then CCIA shall control the defence of any such action, suit or
proceeding (at is sole cost);

 

  (c) no settlement of any action, suit or proceeding may be made by any
Indemnifying Party which prejudices or is likely to prejudice, the goodwill of
the Indemnified Party without its prior consent (not to be unreasonably
withheld, delayed or conditioned).

 

13.7 If an Indemnifying Party does not assume the defence of any action, suit or
proceeding in accordance with its right under clause 13.6 within 40 Business
Days after delivery of a notice served on it in accordance with clause 13.5 and
proceed to defend such action, suit or proceeding thereafter, the Indemnified
Party may assume the defence of such action, suit or proceeding at the cost and
expense of the Indemnifying Party.

 

13.8 An Indemnified Party shall make available to the Indemnifying Party and its
counsel and accountants at reasonable times and for reasonable periods, during
normal business hours, all books and records of the Indemnified Party relating
to any such possible claim for indemnification, and each of the Indemnified
Party and the Indemnifying Party will render to the other such assistance as it
may reasonably require of the other to ensure prompt and adequate defence of any
suit, claim or proceeding.

 

13.9 Each of the Indemnified Party and the Indemnifying Party shall render to
the other such assistance as may be reasonably required in order to ensure the
proper and adequate defence of any such action, suit or proceeding. Neither the
Seller nor the Purchasers shall admit any Liability or make a settlement of any
claim for which indemnity is or will be sought without the written consent of
the other, which consent shall not be unreasonably withheld or delayed.

 

13.10 For the avoidance of doubt, the Seller (to the extent that such Records,
Copy Records and any other information are in the possession or control of or
held on behalf of any member of the Seller’s Group) and the Purchasers shall
preserve and keep all Records, Copy Records and all other information relating
to the accounting, business, financial and Tax affairs of the Business in
existence on the Final Completion Date or that come into existence after the
Final Completion Date but which relate to the Business prior to the Final
Completion Date for such period, not less than six years:

 

  (a) as may be required by a Governmental Authority or Applicable Laws;

 

  (b) as may be reasonably necessary with respect to the prosecution or defence
of any audit, suit, action, litigation or administrative arbitration or other
proceeding or investigation that is then pending or threatened and which it is
aware; or

 

  (c) that is equivalent to the period established by any applicable statute of
limitations (or any extension or waiver of it) with respect to matters
pertaining to Taxation.

 

13.11

Subject to clause 23.11, the Seller and the Purchasers (or their
representatives) shall provide access to the other, and shall permit the other,
at the other’s expense, to take copies of, the Records, the Copy Records and all
other information relating to the accounting, business, financial and Tax
affairs of the Business that the Seller or the Purchasers is obliged to preserve
and keep pursuant to clause 13.10 on being given reasonable notice requesting
such access or copies. In addition, but subject to clause 23.11, the Seller and
the Purchasers shall procure access by the other to any employees of the
Seller’s Group and any employees of the Purchasers’ Group, respectively, on
being

 

- 40 -



--------------------------------------------------------------------------------

 

given reasonable notice requesting such access, as may be reasonably necessary
for the purposes of any audit, suit, action, litigation or administrative
arbitration or other third party proceeding or investigation by any Governmental
Authority or in connection with the Seller’s or the Purchasers’ right of access
to the Records and other information set out in this clause.

 

13.12 Each party shall promptly following receipt thereof give to the other a
copy of all payments, notices, correspondence, information or enquiries in
relation to the Credit Assets which it receives after Credit Card Completion and
in relation to the Business or the Infrastructure Assets which it receives after
Completion and which belongs to the other.

 

13.13 The Seller agrees with the Purchasers that the Seller shall not and shall
procure that no Seller’s Group Company shall save as permitted under the
Transitional Services Agreement and this Agreement in any capacity:

 

  (a) after Credit Card Completion sell (or purport to sell) the Signing Date
Account List in whole or in part to any third party;

 

  (b) for a period of 3 years after Credit Card Completion: (i) provide the
Signing Date Account List in whole or in part to any third party; or (ii) use
the Signing Date Account List in whole or in part for the purpose of soliciting
any Cardholder for any product, including any credit card, whether indirectly or
indirectly; or (iii) use any of the information relating exclusively to
Cardholders derived from the Customer Data and Files or the Signing Date Account
List to conduct marketing activities directed solely or primarily at the
Cardholders for any product including any credit card provided that this clause
13.13 shall not restrict the Seller or any Seller’s Group Company from
conducting any marketing activities using any information other than derived
from the Signing Date Account List or the Customer Data and Files (including
information acquired from a third party or information derived from a Cardholder
by reason of that Cardholder also being or becoming a customer in a capacity
other than a Cardholder of any Seller’s Group Company); or

 

  (c) save as permitted in the Licence Back, at any time after Credit Card
Completion use or permit (or purport to permit) any third party to use the name
“Monument” or any other name intended or likely to be confused with such a name;
or

 

  (d) for a period of 18 months after Completion induce or attempt to induce any
person who is a Transferring Employee or Key Personnel to leave the employment
of CompuCredit UK (or any member of the Purchasers’ Group who may employ any
such Transferring Employee or Key Personnel from time to time) provided that
this clause does not prevent the Seller or any Seller’s Group Company from
recruiting any Transferring Employee or Key Personnel by means of a general
advertising campaign.

 

13.14 Notwithstanding the provisions of clause 13.13, the Seller undertakes that
as from Credit Card Completion it shall not use and shall procure that no member
of the Seller’s Group shall use any Personal Data contained in or derived from
the Signing Date Account List or Customer Data and Files in contravention of
Data Protection Legislation without any limitation in time.

 

13.15 If the Seller enters into an Authorised Guarantee Agreement in connection
with the assignment of the Property Lease, the Purchasers will indemnify the
Seller from and against any and all Losses which the Seller incurs (directly or
indirectly) in relation to the Authorised Guarantee Agreement.

 

13.16 The provisions of Schedule 15 shall apply in relation to Unenforceability
Allegations.

 

- 41 -



--------------------------------------------------------------------------------

14. CONFIDENTIALITY

 

14.1 Each party shall, and shall procure that each Seller’s Group Company or, as
the case may be, Purchasers’ Group Company shall, treat as confidential all
information obtained as a result of entering into, performing or enforcing its
rights under this Agreement which relates to:

 

  (a) the provisions of this Agreement;

 

  (b) the negotiations relating to this Agreement; or

 

  (c) the other parties.

This clause shall not apply in the circumstances described in clause 14.3.

 

14.2 Each party shall, and shall procure that each Seller’s Group Company or, as
the case may be, Purchasers’ Group Company shall:

 

  (a) not disclose any such confidential information to any person other than
any of its directors or employees who needs to know such information in order to
discharge his duties;

 

  (b) not use any such confidential information other than for the purpose of
performing its obligations or exercising its rights under this Agreement; and

 

  (c) procure that any person to whom any such confidential information is
disclosed by it complies with the restrictions equivalent to those contained in
this Agreement.

 

14.3 Each party (including any Seller’s Group Company or Purchasers’ Group
Company) may disclose information which would otherwise be confidential:

 

  (a) if and to the extent required by law or for the purpose of any judicial
proceedings;

 

  (b) if and to the extent required by existing contractual obligations in
existence at the date of this Agreement;

 

  (c) if and to the extent required by any securities exchange or regulatory or
governmental body to which that party is subject, wherever situated, including
(without limitation) the FSA or SEC, whether or not the requirement for
information has the force of law;

 

  (d) if and to the extent required to vest the full benefit of this Agreement
in that party;

 

  (e) to its professional advisers, auditors and bankers;

 

  (f) if and to the extent the information has come into the public domain
through no fault of that party;

 

  (g) to members of the Seller’s Group or, as the case may be, the Purchasers’
Group;

 

  (h) if and to the extent the other parties have given prior written consent to
the disclosure; or

 

  (i) the matters dealt with in paragraph 2 of Schedule 16.

 

14.4 Notwithstanding clauses 14.1 to 14.3, any Purchasers’ Group Company (and/or
Raphael Bank) may disclose information:

 

  (a)

to Bank of America and CompuCredit Corporation (or any other lender, sponsor,
promoter or underwriter) in respect of any securitisation or any other financing
of

 

- 42 -



--------------------------------------------------------------------------------

 

any of the Credit Card Assets; provided that such information is disclosed to
such person on the basis that such person complies with restrictions equivalent
to those contained in this Agreement.

 

  (b) to Raphael Bank (as CCIA’s designee) in respect of the transfer and
ongoing operation of the Sale Accounts; provided that such information is
disclosed to Raphael Bank (as CCIA’s designee) on the basis that Raphael Bank
(as CCIA’s designee) complies with restrictions equivalent to those contained in
this Agreement;

 

  (c) to the Card Scheme Association in respect of the transfer and ongoing
operation of the Sale Accounts;

 

  (d) to any relevant rating agency in respect of any securitisation of the
Credit Card Assets; and

 

  (e) in the form of a short summary of this Agreement to the extent and only to
the extent required to be disclosed in any offering circular or marketing
materials relating to the securitisation of any of the Credit Card Assets by
Applicable Laws or in order to comply with market standard behaviour in relation
to proper disclosure.

 

14.5 The restrictions contained in this clause shall continue to apply after the
termination of this Agreement without limit in time.

 

15. ANNOUNCEMENTS

 

15.1 Subject to clauses 6.1 and 15.2, no announcement concerning the
transactions contemplated by this Agreement shall be made by any party without
the prior written consent of the other parties.

 

15.2 Each party may, after consultation (to the extent permissible) with the
other parties, make an announcement concerning the transaction contemplated by
this Agreement if required by:

 

  (a) Applicable Laws; or

 

  (b) any securities exchange or regulatory or governmental body to which that
party is subject or submits, wherever situated, including (without limitation)
the FSA and the SEC, whether or not the requirement has the force of law.

 

15.3 The restrictions contained in this clause shall continue to apply after the
termination of this Agreement without limit in time.

 

16. FURTHER ASSURANCE AND AVAILABILITY OF INFORMATION

 

16.1

If and to the extent that title to any of the Assets is not effectively vested
in CCIA, Raphael Bank as CCIA’s designee or CompuCredit UK (as applicable) at
Credit Card Completion, Completion or Final Completion (as applicable) in
accordance with the terms of this Agreement, then the Seller shall hold them in
trust for CCIA (or Raphael Bank as CCIA’s designee) until title is effectively
so vested in CCIA, Raphael Bank as CCIA’s designee or CompuCredit UK (as
applicable). The Seller shall, at its sole expense, perform, or use its
reasonable endeavours to procure the performance of, such acts and execute
and/or procure the execution of such documents as may be reasonably required by
CCIA or CompuCredit UK (including, if necessary, assisting CCIA or Raphael Bank
as CCIA’s designee to enforce the obligations of the Cardholder Agreements
against Cardholders

 

- 43 -



--------------------------------------------------------------------------------

 

(provided that CCIA shall bear the full cost of any such enforcement action
without prejudice to any relevant Warranty Claim)) on or after Credit Card
Completion, Completion or Final Completion by the Purchasers (or Raphael Bank as
CCIA’s designee) for vesting in the Purchasers (or Raphael Bank as CCIA’s
designee) the legal and beneficial ownership of the Assets and the Business and
to obtain the full benefit of the same and to assure to the Purchasers (or
Raphael Bank as CCIA’s designee) the rights agreed to be granted to them under,
and give full effect to, this Agreement, provided that if CCIA (or Raphael Bank
as its designee) wishes to arrange for the re-signature of Cardholder Agreements
following Credit Card Completion, that shall be at CCIA’s sole expense.

 

16.2 For the avoidance of doubt, the parties hereby acknowledge, agree and
confirm for all purposes that the benefit of the Cardholder Agreements shall be
assigned to Raphael Bank as CCIA’s designee subject always to clause 2.5 and to
the Purchaser’s obligations under clause 11 in respect of the burden of the
Cardholder Agreements and no party intends to, or shall be obliged to, novate
the Cardholder Agreements on Credit Card Completion.

 

16.3 The Seller shall make available to the Purchasers all information in its
possession or under its control which the Purchasers may from time to time
reasonably require (before or within five years following Completion) which
relates to the Business or the Assets and shall permit the Purchasers and their
representatives to have access to and take copies of all documents or other
materials containing only such information on reasonable written notice from the
Purchasers during normal business hours.

 

16.4 The Seller and the Purchasers shall co-operate in good faith to minimise
any costs and expenses payable under this clause by either party.

 

16.5 Without prejudice to the preceding provisions of this clause 16 each party
shall use its reasonable endeavours to take, or cause to be taken, all such
actions and do, or cause to be done, all things proper, necessary or advisable
to give effect to the transactions contemplated by this Agreement and the
documents referred to herein including, in the Seller’s case, enforcing any
rights that it has against a Predecessor.

 

16.6 Except as otherwise provided in this Agreement or in the Transitional
Services Agreement, the Seller shall take no action after Credit Card Completion
that would be inconsistent with the effective transfer by the Seller to CCIA (or
Raphael Bank as CCIA’s designee) of the Seller’s entire right, title and
interest in and to the Credit Card Assets, shall take no action after Completion
which would be inconsistent with the effective transfer by the Seller to
CompuCredit UK of the Seller’s entire right, title and interest in and to the
Infrastructure Assets (other than the Information Technology Infrastructure
Assets) and shall take no action after Final Completion which would be
inconsistent with the effective transfer by the Seller to CompuCredit UK of the
Seller’s entire right, title and interest in and to the Information Technology
Infrastructure Assets.

 

17. PROPERTY AND CAPITAL ALLOWANCES

 

17.1 The provisions of Schedule 6 shall apply in relation to the Property.

 

17.2 £1 of the Purchase Price is apportioned to the fixtures to the Property
(the “Fixtures”). The provisions of clauses 17.2 and 17.3 are to apply to the
Fixtures for the purposes of capital allowances on machinery and plant under
Part 2 Chapter 14 Capital Allowances Act 2001 as the same may be amended,
re-enacted or consolidated from time to time.

 

17.3

The Seller and the Purchasers will jointly make a valid election at Completion
using the form of election in Schedule 9 in accordance with section 198 Capital
Allowances Act 2001 to treat the £1 of the Purchase Price as attributed to the
Fixtures as the price given

 

- 44 -



--------------------------------------------------------------------------------

 

and received from the Fixtures by the Purchasers and the Seller respectively and
each will notify the appropriate officer of HMRC and its Inspector of Taxes (if
different) of the election accordingly.

 

18. PENSIONS

The provisions of Schedule 7 shall apply in relation to pension arrangements.

 

19. ASSIGNED CONTRACTS

 

19.1 Subject to clause 19.4(c), from Final Completion:

 

  (a) CompuCredit UK shall be entitled to the benefit (subject to the burden) of
the Assigned Contracts;

 

  (b) CompuCredit UK shall perform all the Seller’s obligations to be performed
from Completion under each Assigned Contract; and

 

  (c) the Purchasers shall indemnify, and keep indemnified, the Seller on demand
against all Losses which the Seller incurs as a result of a claim from a
counter-party to an Assigned Contract due to CompuCredit UK’s act or omission in
connection with CompuCredit UK’s performance of the Seller’s obligations under
each Assigned Contract after Final Completion (including each Loss incurred as a
result of defending or settling a claim alleging such a Liability).

 

19.2 Nothing in this Agreement shall:

 

  (a) require CompuCredit UK to perform any obligation falling due for
performance or which should have been performed before Final Completion; or

 

  (b) make CompuCredit UK liable for any act, neglect, default or omission in
respect of any of the Assigned Contracts prior to Final Completion or for any
Losses arising from any failure to obtain the consent or agreement of any third
party to the entry into of this Agreement or from any breach of any of the
Assigned Contracts caused by this Agreement or its completion.

 

19.3 The Seller shall indemnify, and keep indemnified, CompuCredit UK on demand
against all Losses which CompuCredit UK incurs as a result of the Seller’s act
or omission in connection with the Seller’s performance of its obligations under
each Assigned Contract before Final Completion (including each Loss incurred as
a result of defending or settling a claim alleging such Liability).

 

19.4 If the benefit or burden of any Assigned Contract cannot effectively be
assigned to CompuCredit UK except by an agreement or novation with or consent to
the assignment from the person, firm or company concerned then:

 

  (a) this Agreement shall not constitute an assignment or an attempted
assignment of the Assigned Contract if an assignment or attempted assignment
would constitute a breach of the Assigned Contract;

 

  (b) prior to Final Completion the Purchasers and the Seller shall use
reasonable endeavours to procure such assignment or novation of the Assigned
Contract on, or as soon as practicable after, Completion; and

 

  (c)

following Final Completion until the earliest of the date on which the Assigned
Contract is assigned or novated or the Assigned Contract is terminated, the
Seller shall hold it in trust for CompuCredit UK absolutely and CompuCredit UK
shall

 

- 45 -



--------------------------------------------------------------------------------

 

perform, to the extent that it is lawfully able to do so, the Seller’s
obligations under the Assigned Contract as agent or sub-contractor or otherwise
and the Purchasers shall indemnify the Seller in respect of any failure on the
part of CompuCredit UK to perform or properly perform those obligations. To the
extent that CompuCredit UK is not lawfully able to do so, the Seller shall
continue to perform the Seller’s obligations under the Assigned Contract in
which case the Purchasers shall reimburse the Seller’s costs in doing so
(insofar as such obligations relate to the Assigned Contract) and to provide for
CompuCredit UK the benefit of the Assigned Contract (including enforcement of a
right of the Seller against another party to the Assigned Contract arising out
of its termination by the other party or otherwise) and the Purchasers shall
indemnify and hold harmless the Seller for all Losses arising from the proper
performance of the Seller’s obligations hereunder.

 

19.5 If the arrangements in clause 19.4(b) and 19.4(c) cannot be made in respect
of the Assigned Contract prior to 30 June 2008 the Seller shall use reasonable
endeavours to ensure that the Assigned Contract is terminated without Liability
to the Seller or CompuCredit UK, and if it is so terminated, then neither the
Seller nor CompuCredit UK has any further obligation to the other relating to
the Assigned Contract.

 

20. SUCCESSORS AND ASSIGNMENT

 

20.1 Save as provided in clause 20.2, no party to this Agreement may assign any
of its rights under this Agreement to any person, without the prior written
consent of the other parties.

 

20.2 The Purchasers (or either of them) may assign the benefit of this Agreement
to any other Purchasers’ Group Company for the time being and if it does so:

 

  (a) the assignee may enforce the obligations on the part of the Purchasers (or
the relevant one of them) under this Agreement (including the Warranties) as if
it had been named in this Agreement as a Purchaser (provided that written notice
of the assignment has been provided to the Seller);

 

  (b) if the assignee ceases to be a member of the Purchasers’ Group for the
time being, CCIA shall procure that the benefit of this Agreement is re-assigned
to the relevant Purchaser or assigned to another member of the Purchasers’ Group
for the time being; and

 

  (c) the assignee shall not be entitled to receive under this Agreement any
greater amount than that to which the Purchasers (or the relevant one of them)
would have been entitled.

 

20.3 The Seller may assign the benefit of this Agreement to any other member of
the Seller’s Group for the time being and if it does so:

 

  (a) the assignee may enforce the obligations on the part of the Seller under
this Agreement (including the Purchasers’ Warranties) as if it had been named in
this Agreement as the Seller (provided that written notice of the assignment has
been provided to the Purchasers);

 

  (b) if the assignee ceases to be a member of the Seller’s Group for the time
being, the Seller shall procure that the benefit of this Agreement is
re-assigned to the Seller or assigned to another member of the Seller’s Group
for the time being;

 

  (c) the assignee shall not be entitled to receive under this Agreement any
greater amount than that to which the Seller would have been entitled; and

 

- 46 -



--------------------------------------------------------------------------------

  (d) as between the Seller and the Purchasers, the Purchasers may nevertheless
enforce this Agreement against the Seller as if that assignment had not
occurred.

 

21. NOTICES

 

21.1 Any notice given under this Agreement must be given in writing and sent or
delivered by hand, post, or facsimile to the other parties at the address
provided that any:

 

  (a) notice delivered by hand shall be deemed to have been given when deposited
at the appropriate address;

 

  (b) notice sent by post shall be deemed to have been given 48 hours after a
first class registered letter is posted to the appropriate address;

 

  (c) notice sent by facsimile shall be deemed to have been given on
transmission to the correct number; and

 

  (d) notice sent by e-mail shall be deemed to have been given when sent,

provided that if, in accordance with the above provisions, any such notice or
other communication would otherwise be deemed to be given or made outside normal
working hours (being, unless otherwise agreed, 9.00 a.m. to 5.30 p.m. on a
Business Day), such notice or other communication shall be deemed to be given or
made at the start of the next period of working hours on the next Business Day.

 

21.2 The relevant addressee, address, facsimile number and e-mail address of
each party for the purposes of this Agreement are:

The Seller

 

For the attention of Amer Sajed, Managing Director, UK Cards Address:   

UK Cards, Barclaycard, Barclaycard House

1234 Pavilion Drive

Northampton NN4 7SG

Telephone no:    +44 1604 234 234 Facsimile no:    +44 1604 256 822 cc: Mark
Edwards, General Counsel, Barclaycard Address:   

Barclaycard, Barclaycard House

1234 Pavilion Drive

Northampton NN4 7SG

Telephone no:    +44 1604 234 234 Facsimile no:    +44 1604 256 822 cc: The
Company Secretary Address:   

Barclays Bank PLC

1 Churchill Place

London E14 5HP

Telephone no:    +44 207 116 1000 Facsimile no:    +44 207 116 7665

 

- 47 -



--------------------------------------------------------------------------------

CompuCredit UK

 

For the attention of The Directors Address:   

CompuCredit UK Limited

c/o Fleetside Legal Representative Services Limited

One Bishops Square

London

E1 6A0

Telephone no:    +1 (702) 598-3738 Facsimile no:    + 1 (702) 598-3651 cc:   
Joshua C. Miller, Assistant Secretary Address:   

CompuCredit International Acquisition Corporation

101 Convention Centre Drive

Suite 850-33A

Las Vegas, NV 89109

Telephone No:    +1 (702) 598-3738 Facsimile No:    + 1 (702) 598-3651 cc:   
For the attention of Mark Wippell Address:   

Allen & Overy, LLP

One Bishops Square

London

E1 6AO

Telephone no:    +44 20 3088 3000 Facsimile no:    +44 20 3088 0088

CCIA and the Guarantor

 

For the attention of Joshua C. Miller, Assistant Secretary Address:   

CompuCredit International Acquisition Corporation

101 Convention Centre Drive

Suite 850-33A

Las Vegas, NV89109

Telephone no:    + 1 (702) 598-3738 Facsimile no:    + 1 (702) 598-3651 cc:   
The Directors Address:   

CompuCredit UK Limited

c/o Fleetside Legal Representative Services Limited

One Bishops Square

London

E1 6A0

Telephone no:    + 1 (702) 598-3738 Facsimile no:    + 1 (702) 598-3651 cc:   
For the attention of Mark Wippell

 

- 48 -



--------------------------------------------------------------------------------

Address:   

Allen & Overy, LLP

One Bishops Square

London

E1 6AO

Telephone no:    +44 20 3088 3000 Facsimile no:    +44 20 3088 0088

or as otherwise notified to the other parties in writing from time to time.

 

22. ENTIRE AGREEMENT AND VARIATION

 

22.1 This Agreement and the documents referred to in it constitute the whole and
only agreement as at the date hereof between the parties with respect to the
subject matter described in this Agreement.

 

22.2 This Agreement and the documents referred to in it supersede and extinguish
any prior drafts, agreements, undertakings, representations, warranties,
promises, assurances and arrangements of any nature whatsoever, whether or not
in writing, relating to the subject of this Agreement.

 

22.3 Each party acknowledges that in entering into this Agreement on the terms
set out in this Agreement, it is not relying upon any representation, warranty,
promise or assurance made or given by the other parties or any other person,
whether or not in writing, at any time prior to the execution of this Agreement
which is not expressly set out herein.

 

22.4 Any variation of this Agreement shall not be binding on the parties unless
set out in writing, expressed to vary this agreement and signed by authorised
representatives of each of the parties.

 

23. GENERAL PROVISIONS

 

23.1 Time shall not be deemed to be of the essence in this Agreement.

 

23.2 No failure, delay or indulgence on the part of any party in exercising any
power or right under this Agreement shall operate as a waiver of such power or
right.

 

23.3 If any provision of this Agreement or any part of any such provision is
held to be invalid, unlawful or unenforceable, such provision or part (as the
case may be) shall be ineffective only to the extent of such invalidity,
unlawfulness or unenforceability, without rendering invalid, unlawful or
unenforceable or otherwise prejudicing or affecting the remainder of such
provision or any other provision of this Agreement.

 

23.4 Nothing in this Agreement and no action taken by the parties under this
Agreement shall constitute a partnership, association, joint venture or other
co-operative entity between any of the parties.

 

23.5 This Agreement may be executed in any number of counterparts, and by the
parties on separate counterparts, but shall not be effective until each party
has executed at least one counterpart. Each counterpart shall constitute an
original of this Agreement, but all the counterparts shall together constitute
but one and the same instrument.

 

23.6 Save as provided herein, all payments to be made under this Agreement shall
be made in full. They will be free and clear of any right of set-off and from
any restriction, condition or deduction because of any counterclaim.

 

- 49 -



--------------------------------------------------------------------------------

23.7 If any party fails to pay any sum payable by it under this Agreement on the
due date for payment, it shall pay interest on that sum for a period from and
including the due date up to the date of actual payment (after as well as before
judgement) at a rate of two per cent. above the base rate from time to time of
the Seller. Such interest shall be payable on demand and any accrued interest
shall, if not paid by the end of each month, be added to the principal sum and
shall itself then bear interest in accordance with this clause until the date of
actual payment.

 

23.8 Except as otherwise provided in this Agreement, each party shall pay its
own costs and expenses in relation to the negotiation, preparation, execution
and carrying into effect of this Agreement.

 

23.9 The provisions of clause 2.5, 5.10, 7 and 11 may, with the prior written
consent of CCIA, be enforced by Raphael Bank against the Seller under the
Contracts (Rights of Third Parties) Act 1999.

 

23.10 Except as otherwise expressly stated in this Agreement, no party who is
not a party to this Agreement shall have any right under the Contracts (Rights
of Third Parties) Act 1999 to enforce any terms of it.

 

23.11 Notwithstanding any other provision of this Agreement, once notice of a
Claim has been served on a party to this Agreement, the provision of information
and/or documentation in relation to such Claim by all parties shall be governed
by the normal rules of disclosure in respect of actual or potential litigation.

 

24. GUARANTEES

 

24.1 In consideration of the Seller agreeing to sell the Infrastructure Assets
to CompuCredit UK at the request of CCIA, CCIA irrevocably and unconditionally:

 

  (a) guarantees to the Seller the full, prompt and complete performance by
CompuCredit UK of all its obligations under this Agreement and the due and
punctual payment on demand of all sums now or subsequently due and payable by
CompuCredit UK to the Seller under or pursuant to this Agreement; and

 

  (b) agrees as primary obligor to indemnify the Seller on demand from and
against any Losses incurred by the Seller as a result of any of the obligations
of CompuCredit UK under or pursuant to this Agreement being or becoming void,
voidable, unenforceable or ineffective as against CompuCredit UK for any reason
whatsoever, whether or not known to the Seller, the amount of such Loss being
the amount which the Seller would otherwise have been entitled to recover from
CompuCredit UK.

 

24.2 The guarantee contained in clause 24.1 is a continuing guarantee and shall
remain in force until all the obligations of CompuCredit UK under this Agreement
have been fully performed and all sums payable by CompuCredit UK have been fully
paid. It is independent of every other security which the Seller may at any time
hold for the obligations of CompuCredit UK under this Agreement.

 

24.3 The obligations of CCIA shall not be affected by any act, omission, matter
or thing which, but for this provision, might operate to release or otherwise
exonerate CCIA from its obligations or affect such obligations, including
without limitation and whether or not known to CCIA:

 

  (a) any variation of this Agreement or any time, indulgence, waiver or consent
at any time given to CompuCredit UK or any other person;

 

- 50 -



--------------------------------------------------------------------------------

  (b) any compromise or release of, or abstention from obtaining, perfecting or
enforcing any security or other right or remedy whatsoever from or against,
CompuCredit UK or any other person;

 

  (c) any legal limitation, disability, incapacity or other circumstance
relating to CompuCredit UK or any other person; or

 

  (d) any irregularity, unenforceability or invalidity of any obligations of
CompuCredit UK under this Agreement, or the dissolution, amalgamation,
reconstruction or insolvency of CompuCredit UK.

 

24.4 The guarantee contained in clause 24.1 may be enforced by the Seller
without the Seller first taking any steps or proceedings against CompuCredit UK.

 

24.5 In consideration of the Seller agreeing to sell the Business to the
Purchasers at the request of the Guarantor, the Guarantor irrevocably and
unconditionally:

 

  (a) guarantees to the Seller the full, prompt and complete performance by each
of the Purchasers of all their obligations under this Agreement and the due and
punctual payment on demand of all sums now or subsequently due and payable by
the Purchasers to the Seller under or pursuant to this Agreement; and

 

  (b) agrees as primary obligor to indemnify the Seller on demand from and
against any Losses incurred by the Seller as a result of any of the obligations
of either or both of the Purchasers under or pursuant to this Agreement being or
becoming void, voidable, unenforceable or ineffective as against either or both
of the Purchasers for any reason whatsoever, whether or not known to the Seller,
the amount of such Loss being the amount which the Seller would otherwise have
been entitled to recover from the Purchasers.

 

24.6 The guarantee contained in clause 24.5 is a continuing guarantee and,
subject to clause 24.9, shall remain in force until the earlier of the dates on
which (i) both the BIN has been transferred from the Seller to Raphael Bank and
CCIA has issued or procured the issue of replacement credit cards to all
Cardholders bearing the name of Raphael Bank as CCIA’s designee in place of the
existing Credit Cards; and (ii) all the obligations of the Purchasers under this
Agreement have been fully performed and all sums payable by the Purchasers have
been fully paid (the “Termination Date”). It is independent of every other
security which the Seller may at any time hold for the obligations of the
Purchasers under this Agreement.

 

24.7 The obligations of the Guarantor shall not be affected by any act,
omission, matter or thing which, but for this provision, might operate to
release or otherwise exonerate the Guarantor from its obligations or affect such
obligations, including without limitation and whether or not known to the
Guarantor:

 

  (a) any variation of this Agreement or any time, indulgence, waiver or consent
at any time given to either or both of the Purchasers or any other person;

 

  (b) any compromise or release of, or abstention from obtaining, perfecting or
enforcing any security or other right or remedy whatsoever from or against,
either or both of the Purchasers or any other person;

 

  (c) any legal limitation, disability, incapacity or other circumstance
relating to either or both of the Purchasers or any other person; or

 

  (d) any irregularity, unenforceability or invalidity of any obligations of
either or both of the Purchasers under this Agreement, or the dissolution,
amalgamation, reconstruction or insolvency of either or both of the Purchasers.

 

- 51 -



--------------------------------------------------------------------------------

24.8 The guarantee contained in clause 24.5 may be enforced by the Seller
without the Seller first taking any steps or proceedings against either or both
of the Purchasers.

 

24.9 The guarantee contained in clause 24.5 shall terminate on the Termination
Date and thereafter the Guarantor shall have no liability or obligation under
and shall be fully released from any liabilities or obligations it then has or
might otherwise have had under this Agreement save that such termination shall
be without prejudice to any rights of the Seller in respect of any liability or
obligation of the Guarantor which has arisen prior to or on the Termination
Date.

 

25. GOVERNING LAW, JURISDICTION AND SERVICE OF PROCESS

 

25.1 This Agreement shall be governed and construed in accordance with English
law.

 

25.2 The English courts have exclusive jurisdiction to settle any dispute
arising out of or in connection with this Agreement or the legal relationships
established by this Agreement (“Dispute”). Any proceeding, suit or action
arising out of or in connection with this Agreement may therefore be brought in
the English Courts. Each party agrees that this jurisdiction agreement is
irrevocable and that it is for the benefit of the other parties and the parties
submit to the exclusive jurisdiction of the English courts.

 

25.3 Service of process

A document which starts or is otherwise required to be served in connection with
any legal action or proceedings relating to a Dispute (“Process Document”) may
be served in the same way as notices in accordance with clause 21 (subject to
clause 25.4(b)). This sub-clause does not prevent a Process Document being
served in another manner permitted by law, provided that no Process Document
shall be served by facsimile or email.

 

25.4 Appointment of agent for service

 

  (a) CCIA and the Guarantor shall at all times maintain an agent for service of
process in England and Wales.

 

  (b) CCIA and the Guarantor appoint CompuCredit UK of c/o Fleetside Legal
Representative Services Limited, One Bishops Square, London, E1 6A0, or such
other address as CCIA may notify the Seller in writing from time to time as its
agent to accept service of any Process Document in England.

 

  (c) Any Process Document will be sufficiently served on CCIA or the Guarantor
if delivered to the agent at its address for the time being.

 

  (d) Neither of CCIA or the Guarantor must revoke the authority of the agent.
If the agent ceases to be able to act as such or to have an address within the
jurisdiction of the English courts, CCIA or the Guarantor (as the case may be)
must promptly appoint another agent (with an address for service within the
jurisdiction of the English courts).

 

  (e) CCIA or the Guarantor (as the case may be) must notify the Seller within
10 Business Days of any change in the identity or address of its agent for
service of process.

 

  (f) This clause 25.4 does not prevent a Process Document being served in
another manner permitted by law.

 

- 52 -



--------------------------------------------------------------------------------

26. DESIGNEE

 

26.1 Subject to the consent of the Seller (such consent not to be unreasonably
withheld or delayed), CCIA may designate a person other than Raphael Bank to
acquire the Credit Card Assets and/or to perform CCIA’s obligations under this
Agreement which are expressed to be performed by Raphael Bank as CCIA’s
designee.

 

26.2 If a person other than Raphael Bank is designated by CCIA pursuant to the
terms of clause 26.1, all references to Raphael Bank in this Agreement shall be
deemed to be replaced by references to such designated person from the date on
which the Seller gives its consent or as otherwise agreed by CCIA and the
Seller.

 

27. PURCHASERS’ LIABILITY JOINT AND SEVERAL

Where any provision of this Agreement provides that an obligation, undertaking
or representation is of or made by both of the Purchasers, the liability of the
Purchasers for breach of such provision is joint and several.

IN WITNESS the parties have executed this Agreement on the date set out at the
beginning of this Agreement.

 

- 53 -



--------------------------------------------------------------------------------

Executed by the parties              Signed by        )       Timothy Spurr as
attorney for   )            BARCLAYS BANK PLC        )      

/s/ Timothy Spurr

             Signature Signed by        )      

/s/ Jeffrey A. Howard

       )       for and on behalf of        )       COMPUCREDIT UK LIMITED       
)       Signed by        )      

/s/ Chason Carroll

       )       for and on behalf of        )       COMPUCREDIT INTERNATIONAL
ACQUISITION CORPORATION      )       Signed by        )      

/s/ Jay Putnam

       )       for and on behalf of        )       COMPUCREDIT SERVICES CORP  
     )      